 DECISIONS OF NATIONAL LABOR RELATIONS BOARDParker Seal Company, a Division of Parker-HannifinCorporation and United Paperworkers Internation-al Union, AFL-CIO. Case 23-CA-6264November 8, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn July 29, 1977, Administrative Law JudgeRobert G. Romano issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the GeneralCounsel filed a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order, exceptthat the remedy is modified so that interest is to becomputed in the manner prescribed in Florida SteelCorporation, 231 NLRB 651 (1977).3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Parker SealCompany, a Division of Parker-Hannifin Corpora-tion, McAllen, Texas, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order, except that the attached noticeis substituted for that of the Administrative LawJudge.Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (CA. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.2 Chairman Fanning and Member Jenkins agree that Respondent's no-solicitation rule is unlawful for reasons enunciated by the AdministrativeLaw Judge and, additionally, for the reasons expressed in their dissent inEssex International, Inc., 211 NLRB 749 (1974).3 See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge or otherwise discrimi-nate against any employees in regard to theiremployment in order to try to discourage themfrom being or becoming members of UnitedPaperworkers International Union, AFL-CIO.WE WILL NOT promulgate, maintain, or imple-ment any rule unlawfully prohibiting, or tendingto inhibit, our employees from soliciting unionmembership on company premises during theirnonworking time.WE WILL NOT in the future construe thecounseling we gave Carolyn LaBuda as a warningunder our progressive disciplinary warning proce-dures.WE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise ofyour rights to self-organization, to bargain collec-tively through representatives of your own choos-ing and to engage in other concerted activities forthe purpose of collective bargaining or othermutual aid or protection, or your right to decidenot to become involved in any or all of the aboveactivities.WE WILL cancel and remove from our files thewarning we gave Dominga Anzaldua on AugustII for soliciting during working hours and onSeptember 22 for a previously authorized, ex-cused, and verified absence.WE WILL reinstate Carolyn LaBuda withoutprejudice to her seniority or other rights andprivileges and WE WILL make sure that CarolynLaBuda and Dominga Anzaldua are made wholefor any pay they may have lost as a result ofdiscrimination plus interest.PARKER SEAL COMPANY,A DIVISION OF PARKER-HANNIFIN CORPORATIONDECISIONSTATEMENT OF THE CASEROBERT G. ROMANo, Administrative Law Judge: Thiscase was heard at Edinburg, Texas, on January 18, 19, 20,and 21, 1977. The charge was filed by the Union on233 NLRB No. 58332 PARKER SEAL COMPANYOctober 18, and the complaint issued on December 6,1976.1 The complaint alleges that Respondent, by certainacts and conduct, has violated Section 8(a)(1) and (3) of theNational Labor Relations Act, as amended. The primaryissues are: whether Respondent (a) has maintained ineffect at certain times a disciplinary rule 15, "No-solicitingof any kind in working area during working hours," withprescribed penalties for violation leading to terminationand thereby has engaged in unfair labor practices inviolation of Section 8(aXl) of the aforesaid Act; and (b)whether by issuing a warning to an employee for solicitingan unidentified employee to sign a union card "in aworking area during working hours" and by discriminatori-ly discharging two active union supporters, Respondenthas engaged in unfair labor practices in violation of Section8(a)(1) and (3) of the aforesaid Act. At the conclusion ofthe hearing the parties waived oral argument. GeneralCounsel and Respondent have filed timely briefs on orabout February 23, 1977.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and by Respondent,I make the following:FINDINGS OF FACT1. JURISDICTIONParker Seal Company, a Division of Parker-HannifinCorporation of Cleveland, Ohio, is engaged in productionof various products used in the sealing of fluids, air, andgases. Respondent has an office and place of businesslocated in McAllen, Texas, which is the only facilityinvolved in this proceeding. There it is engaged in themanufacture of elastomeric seals, e.g., "O" rings, used inauto, heavy equipment, and various other industries whereseals are needed that will operate under pressure. Duringthe past year, a representative period, Respondent in thecourse and conduct of its business operations at McAllen,Texas, purchased and received goods and materials valuedin excess of $50,000 directly from places located outside theState of Texas. The Company admits, and I find, that it isan employer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act, and that the Union is alabor organization within the meaning of Section 2(5) ofthe Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. Preliminary MattersI. The Union's organizational effortsThe McAllen plant located in the Rio Grande Valleyarea of Texas commenced production with employees inFebruary 1975. The Union began organizing in thesummer of 1975. On January 14, the Union filed a petitionin Case 23-RC-4339 and a hearing thereon was held onJanuary 28. Pursuant to a Decision and Direction ofI All dates are in 1976 unless otherwise stated. In view of findings andconclusions hereinafter made. Employer's motion to dismiss complaint ascontained in its answer is denied.2 Parker Seal Company. a division of Parker-Hannifin (orporation, 227NLRB 1471(1977).Election issued by the Acting Regional Director for Region23 on February 20, an election was held on March 19. Theresults of that election were that of 141 eligible employees68 cast votes for the Union and 70 voted against the Union.There were 46 challenges which were subsequently resolvedby stipulation of the parties as cast by individuals who wereineligible to vote. The Union filed timely objections to theelection on March 24. A hearing on objections was held onMay 11, 12, and 13. On August 12, the Hearing Officerissued his report recommending the Union's objections beoverruled. The Union filed timely exceptions which at thetime of hearing herein were pending before the Board.2. The Employer's animus(a) As revealed in prior representation proceedingsbefore the Board; and in the supervisory meeting ofOctober 2Subsequent to the close of the hearing herein the Boardissued its decision in Case 23-RC-43392in which itconsidered and found merit in certain of the Union'sexceptions to the Hearing Officer's report. As reported bythe Board in that case, the petitioner, inter alia, hadasserted that the Hearing Officer had erroneously failed tohold the Employer responsible for certain conduct of itsagent, Jose Garcia, who testified that he had interrogatedemployees concerning their union activities and hadfurnished names of employees who attended union meet-ings to higher management officials. According to Garcia,a former supervisor, after the Union's organizationalcampaign began, Plant Manager Gutharey3addressed ameeting of supervisors and told them that the unionactivity was picking up at the plant and that the supervisorshad to go out there and "sell the Company" to theemployees. Plant Foreman Tom Ferguson then told thesupervisors that they had to get to know the people in orderto obtain any information available. In addition, thesupervisors were told to write down any informationreceived and give it to Personnel Manager FernandoSalinas. Garcia further testified that following anothersupervisory meeting that was held after the petition wasfiled, he was told by Foreman Ferguson to go out and askthe people questions as the Company expected a lot fromGarcia because the employees trusted him. The Boardfound that Garcia directly supervised between 30 and 40employees, and that because of his understanding ofGuthrie's and Ferguson's instructions, Garcia interrogatedemployees as to when union meetings were held and whoattended; and actually furnished Personnel ManagerSalinas with the names of three employees who hadattended a union meeting. The Board found that in thesecircumstances, noting especially the closeness of theelection, that Garcia's conduct reasonably tended tointerfere with employees' freedom of choice and therebyconstituted a basis for setting aside the election.The General Counsel at the hearing herein stated that hewas asking for no unfair labor practice findings based onI The name of the (former) plant manager appears as related in theBoard's decision. For purposes of clanty, the name will hereafter bereported as it appears in the instant record, viz, Martin Guthne.333 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe objections. In his brief he urges that official notice betaken of the Board's recent findings in the representationcase; and has urged that official notice be taken of theabove findings specifically in connection with a certainspeech of Salinas delivered to supervisors on October 2.Considered more fully infra, that speech in part dealt with adiscussion of grievance procedures available to nonunionemployees with purpose to remove "a key benefit from thehands of a campaigning union"; and an explanation of anopen door policy recommended by Salinas to be madeavailable to Respondent's employees. The latter was notthe subject of complaint allegation but was litigated asbearing on and is additional evidence of Respondent'songoing animus in respect to the 8(a)(3) allegations. Sincethe agenda of the October 2 meeting concededly was notlimited to production matters, so argues the GeneralCounsel, the findings of the Board now serve as a furtherbasis for additional inference that in that supervisorymeeting a discussion of a list of known union organizerswould be likely to have occurred as was otherwise claimed.However, contrary to the General Counsel, I view theforegoing contention as requiring an inferential jumpwhich I am unwilling to make in view of the findings of facthereinafter made as to what transpired at that supervisorymeeting.On the other hand the foregoing decision of the Boarddoes set forth findings that clearly show strong employeranimus existed prior to the election; and the same arematters over which I may and do take official notice. Ifurther find continued animus was evidenced in thesupervisory meeting of October 2.(b) As revealed in employee group meetings ofNovember 3Former Plant Manager Martin Guthrie left the McAllenplant in June. Production Manager Russell Coon served asacting plant manager in the interim until the new plantmanager, Chuck Stucke, formally reported on November 1.On November 3, Stucke was introduced to employees in aseries of small group employee meetings. Employee MikeBalderas attended one such group meeting of about 15employees held in the cafeteria. According to Balderas,Coon spoke about the recent annual raise granted by theEmployer to its employees; and also told employees thatthe wages the Company were paying were competitive withother companies in the valley. According to Balderas, atthat point Coon with a changed and mean expression thenon his face and with fist clenched hit down on the table andtold employees that he did not want a union there; that allthat unions do was just bring trouble, confusion to thepeople, and violence; and that he did not want the peoplethere being associated with strikes and riots.Coon denied that he clenched his fist or hit the table.However, he testified as to what must be concluded was aresolute expression of antiunion feelings made to employ-ees in that meeting. Coon explained that union talk hadstarted back up in the plant as he recalled it aboutSeptember. At that time he became aware of rumors that4 Although not determined by the majority of the Board in therepresentation matter as grounds for setting aside the election it is apparentthat there were expressions of animus b) Respondent {in the form ofthere was not going to be an annual wage increase andbenefit review or that the Company was going to reducethe wage increases because of the Union. Coon felt thatsuch talk negated the good benefits the Company offeredand the method which the Company felt was a fair andhonest way of keeping employees' wages and benefitscompetitive in the valley. The results of the Employer'sannual wage and benefits review had been earlier an-nounced to employees on November 1. In the meetings ofNovember 3, Coon felt there was still a need for theCompany to address the rumors. In the meeting attendedby Balderas, Coon told the employees that though ParkerSeal Company was relatively new there, it had kept thepromises that it had made. Coon then leaned on his knees,and looked everyone in the eye to make sure they knew hewas sincere and had feelings about what he was saying.Coon told the employees that he did not want a union inthe Parker Seal Plant, that he did not feel it was right forthem and he knew it was not right for him; that the wageand benefit changes that had come about were therewithout anybody having to pay any union dues and no onehad to go on strike to get them. Coon then told theemployees, if they read the newspaper or watched TV theywould see all kinds of problems wherever a union isinvolved. Coon then mentioned by specific name anotheremployer's facility some 18-20 miles away. Coon told theemployees that there were bombs in that plant; and thattrucks and people's houses had been shot at. He noted tothe employees present that the Union involved was thesame Paperworkers Union. Coon told the employees he didnot want that for them.4On the same day the Respondentannounced the institution of an open door policy in theMcAllen plant.(c) As revealed in Personnel Manager Salinas' letterto all employees dated November 29In the same vein, Salinas sent a letter to all employeesreciting the Company's position was to pay wages thatcompare favorably with the best in their industry and area;and to provide the best possible working conditions. Theletter also related:In view of our commitment to the above principles, wefeel that labor unions are unnecessary in our companybecause:(1) We have continuously maintained equitable payand working conditions free from the outside influenceof third party bargaining agents;(2) Strikes, boycotts, jurisdictional disputes, slow-downs, and other restrictions on normal activities willhave an adverse effect on the availability, continuity,and cost of our services;(3) Employees may be required to pay expensiveinitiation fees, monthly dues, special assessments, andfines;(4) The Company's freedom to recognize individualabilities and needs and the close working relationshipsrepeated references to the likelihood of stnkes) in February and March priorto the election held at Parker Seal on March 19. Cf. 227 NLRB at 1472.fn. 3.334 PARKER SEAL COMPANYbetween the Company and its employees, will beimpaired.Therefore the Company believes that the interest ofits employees and of the community, are best served byour continued voluntary observance of fair policies,and by our employees continuing to discuss with usdirectly, rather than through a labor union anysuggestions or complaints they may have.If you have any further questions, please contact me.Preliminary Conclusions of AnimusOn the basis of the above and other evidence of recordreported infra, it is clear and I find that during all materialtimes herein Respondent had early established andthereafter actively and resolutely maintained a strongposition of animus towards the Union.3. The informal settlement in prior proceedingsrejected as evidenceThe General Counsel related that the Union filed acharge in Case 23-CA-6058 on May 18, amended on May21, alleging violations of 8(a)(l) and (3). On July 16, theRegion dismissed the 8(a)(3) allegations as to which noappeal was taken and an 8(a)(l) complaint issued on eventsapparently essentially preceding the election. The partiesthereafter settled the 8(a)( ) complaint in an informalsettlement agreement containing a nonadmission clausewhich was approved on September 16. However, the noticewas not posted until October 14. In the interim employeeCarolyn LaBuda was terminated on October 1, andemployee Dominga Anzaldua was terminated on October7, both allegedly for discriminatory reasons, which dis-charges are the subject of 8(a)(3) allegations in the instantcomplaint. Prior to hearing, the General Counsel initiallyset aside the aforementioned settlement agreement in Case23-CA-6058 but following an employer motion in opposi-tion the settlement agreement was reinstated, with reasonstherefor not appearing of record other than as generallystated to expedite the hearing herein.At the commencement of the hearing the GeneralCounsel sought to introduce the settlement agreement itselfas general background for the proceeding herein. TheGeneral Counsel expressly stated that it was not hispurpose to seek to set aside the settlement agreement; thathe did not intend to obtain unfair labor practice findingson matters covered by the settlement agreement; and thathe did not seek to utilize the settlement agreement toestablish the animus of Respondent. Respondent objectedto the receipt of the settlement agreement. The exhibit wasrejected with leave of the General Counsel to offerevidence of any specific fact or a group of facts that wouldbear upon issues material to allegations in the instantcomplaint proceeding. The settlement agreement wassubsequently placed in the rejected exhibit file. Towardsthe end of the General Counsel's case and again in his briefthe General Counsel has urged receipt of the settlementagreement documents most recently on the stated basisthat these documents assist in showing the atmospherewhich prevailed leading up to the time of the discharges ofLaBuda and Anzaldua, and, even more, provide whatprobably is the true reason for the timing of the discharges.Evidence of a party's presettlement conduct is admissiblewith respect to issues that are excepted from the settlementor if occurring prior to the settlement are not coveredthereby though in the former case it would appear to be thebetter practice to have them included in one proceeding,Tompkins Motor Lines, Inc., 142 NLRB 1 (1963), enforce-ment denied on other grounds 337 F.2d 325 (C.A. 6, 1964);Cloverleaf Cold Storage Co., 160 NLRB 1484, fn. 1, 1486(1966). Presettlement conduct of the party that serves toestablish motive or objective in acts of the party subse-quent to the settlement, as well as postsettlement conduct,is admissible, whether or not the settlement agreement isset aside. Northern California District Council of Hodcarriersand Common Laborers of America, AFL-CIO et al. (Joseph'sLandscaping Service), 154 NLRB 1384, fn. 1 (1965), enfd.389 F.2d 721 (C.A. 9, 1968); Cloverleaf Co., 160 NLRB1484; Jake Schlagel, Jr., d/b/a Aurora and East DenverTrash Disposal, 218 NLRB 1 (1975). It is therefore fairlyclear that conduct of the party preliminary to or concurrentwith posting of notice whether regarded as presettlement orpostsettlement conduct is admissible for the above pur-poses. Such conduct would appear more properly to beviewed as postsettlement conduct since a settlementagreement becomes effective with the approval of theRegional Director. John F. Cuneo Company, 152 NLRB929, fn. 4 (1965). On the other hand, it is my view, that thevery documents encompassing an informal settlementagreement with a nonadmission clause contained in themdo not themselves constitute competent evidence of theprior alleged unlawful conduct of the settling party; nor arethey admissible to show animus, Poray, Inc., 143 NLRB617 (1963). Further, a failure to set aside a settlementagreement would on its face appear to be fatally inconsis-tent with a viable contention that alleged discriminatorydischarges were accomplished with specific purpose tocounteract or offset 8(aXI) remedial undertakings ex-pressed in a settlement agreement notice concurrently to beposted. For otherwise receipt of the documents wouldappear inextricably to take on the appearance of anadmission of all the contents. In any event, the GeneralCounsel was free to introduce specific and direct evidenceof the Employer's presettlement conduct or postsettlementapproval conduct which bore upon motive or servedotherwise as background to issues material to the com-plaint allegations, provided that the evidence presentedwas otherwise competent, and in fact in several instancesdid so. The foregoing ruling rejecting the general offer ofthe settlement agreement documents is thus reaffirmed.I now note the parties' stipulations and other relatedtestimony of Coon in regard to the facts of the settlementprocessing. Thus, the settlement agreement had beenaccepted and signed by Respondent's attorney on Septem-ber 8, approved by the Regional Director on September 16,and returned to Respondent by September 20 for apresumptively ministerial act of placement of Coon'ssignature on the notice prior to posting. Coon did not signand post same until almost a month later on October 14;and did so only following inquiry of Respondent'sattorney. Coon sought to explain his delay in that his335 DECISIONS OF NATIONAL LABOR RELATIONS BOARDattention was directed to other business matters which hadaccounted for his being in Mexico 2 or 3 days a weekduring the intervening weeks and his stated view that hehad placed very little importance on the settlement papers.The reading and signing of a settlement agreement noticealready accepted by Respondent (as is evidenced by itsattorney's prior approval) and processed through approvalof the Regional Director, is not in my judgment a time-consuming matter to accomplish, particularly if actuallyregarded by Coon as a matter of slight consequence.Rather I find Coon's testimony in this regard unpersuasiveand unconvincing. In contrast there are significant in-stances of record, indeed a number related herein, whereinCoon is revealed as a man of prompt action. On the basisof the posture of the record before me I find his delay inthis matter was at least an instance of "foot dragging" andwas occasioned in substantial part by reluctance to signany notice beneficial to the Union due to his own stronglyheld convictions against unions, and more particularly theCharging Party Union, as is clearly evidenced in thisrecord.4. Respondent's rules and disciplinary proceduresThe Company's rules and disciplinary procedures are setforth in an "Hourly Employee Handbook." There are 30offenses for which varying progressive disciplinary actionwill be taken.5The printed rules also specifically provide:"The accumulation by an employee of any four (4) suchverbal or written notices or other disciplinary actions in a12-month period may be cause for discharge." Salinastestified that Respondent's disciplinary procedure is cor-rectly set forth therein. However, Salinas also testified thatthe foregoing is a progressive warning system and that inthat regard it takes a year of clear conduct under the rulesfor an employee with prior warnings to clear the employ-ee's record. The latter procedure is not, however, set forthin the rules.6Salinas also testified that the Company had a counselingprocedure which significantly is not considered a part of itsprogressive warning system though counselings wereregularly to be documented and made part of an employ-ee's folder.7It is possible to find a counseling recorded onany type of paper but it should be identified as acounseling. Similarly a disciplinary action is not necessarilyfound only on a disciplinary warning form; though whenon other than a disciplinary form it should be identified asa disciplinary action by a statement to that effect such as:"this is a warning being given to...." However, accord-ing to Salinas, supervisors do not always issue warnings orrecord counselings in the same way.5 The rules encompass: (a) 10 rules in a four-step disciplinary procedurecomposed of verbal warning, written warning, suspension. and termination,respectively; (b) 8 rules in a three-step disciplinary procedure composed ofwritten warning, suspension and termination, respectively; (c) 3 rules in atwo-step procedure involving immediate suspension and termination,respectively; and (d) 9 rules for infraction of which termination isimmediate.6 As is discussed more fully later in connection with the consideration ofthe alleged discriminatory discharge of Carolyn LaBuda, General Counselcontends that Respondent in LaBuda's case has attempted to improperlycount warnings older than a year. i.e.. inconsistently with the clear meaningJose A. Garcia, called by the General Counsel, was hiredin April 1975 and had been a supervisor from October 1,1975, until he quit on March 5. In a conversation that hereports took place in the presence of then Plant ManagerGuthrie and Personnel Manager Salinas, Garcia testifiedcredibly that the procedures of warnings and disciplineswere explained to him by Salinas. It was explained toGarcia that whenever a warning was given, the supervisorhad to have a fellow supervisor present as a witness that thewarning was being given; and given correctly. Garciatestified also that there was a certain form for a warningand that he had only used that form in issuing warnings.According to Garcia, a counseling was basically just a"talking" to the employee. Nothing was required to besigned by the employee. The supervisor was, however,instructed to document what was talked about with theemployee and deliver the record of the counseling toSalinas for further reference in case the supervisor latergave the individual a warning. Supervisors were instructedin the case of a counseling to indicate "we talked to theindividual." However, supervisors did not always write upcounselings because it involved a lot of work.B. Allegations of 8(a)(1) and (3) Relating to Rule15, Company Rules and Disciplinary ProceduresThe complaint alleges that since on or about April 18,8Respondent has maintained in effect its disciplinary Rule15, "No-soliciting of any kind in working area duringworking hours," with prescribed penalties for violationleading to termination in violation of Section 8(a)(1) of theAct; and, further, that on August 11, Respondent issued awritten warning to employee Dominga Anzaldua thereun-der in violation of Section 8(a)(I) and (3) of the Act.Respondent began production with employees in Febru-ary 1975, and by the time of the election in March, therewere approximately 141 employees employed. By the timeof hearing herein in January 1977, the Employer wasoperating three shifts and employed some 317 employees.Employees are presented a copy of the "Hourly EmployeeHandbook" at the time of their initial hire. The first(yellow) handbook apparently in use proscribed underRule 15 as follows: "Soliciting for any purpose unlessspecifically authorized by management." The prescribedpenalties for an infraction of Rule 15 (which have remainedthe same through subsequent revisions) were that for a firstoffense there would be a written warning, for a secondoffense a suspension, and for a third offense, termination;in other words, it was a rule for infraction of which a three-step progressive disciplinary procedure was provided.About February, a notice of a change to the initial hourlyemployee (yellow) handbook was posted on the employees'of Respondent's own printed rule that the combination of four warnings ondifferent rule infractions to support a discharge must be accumulated withina year. Respondent did not recall LaBuda on the basis of a failure to followits own disciplinary rules. Respondent did recall Dominga Anzaldua whomit concedes it discharged improperly for accumulation of but three warningson infractions involving mainly four-step rules.I I find Barrera's testimony in this area was somewhat less than candid.i.e.. in not immediately relating to counseling and requiring a definition.8 Presumably this date has its base of significance in a calculation of the10(b) penod of the Act in relationship to the initial charge herein filedOctober 18.336 PARKER SEAL COMPANYbulletin board for at least 30 days. Insofar as is pertinent itprovided: "Rule No. 15 has been changed to read asfollows: Soliciting for any purpose during worktime."However, around the summer, Salinas made certainrevisions in the handbook and a revised handbook wasturned over to the printer on July I. The printer's deliveryof the revised (orange) handbook was received on Septem-ber I. However, the orange handbooks were not distributedto all employees until mid-October. The orange handbook,presently in use, provides: "15. No solicitating [sic] of anykind in working area and during working hours."On the basis of the above I find that Respondent hadrevised its Rule 15 on or before July 1; but thatRespondent did not publish the revised Rule 15 to allemployees until mid-October. In the interim, and particu-larly on August II, the Employer on the one hand hadformulated a new rule prohibiting soliciting of any kind inworking area and "during working hours," while the lastrule published to employees by posting of at least 30 daysin February was limited to "during worktime."The Employer provides a canteen or lunchroom cafeteriathat is regularly used by employees during lunch periodsand for their established two breaks per shifts. However,employees are also free to remain in their individual workareas and some do, particularly during their 10-minutebreaks.The Board has previously held that rules which prohibitsolicitation during "working time" or "worktime" are validon their face; however, rules that prohibit solicitationduring "working hours" will be considered invalid asimpinging on employees' rights, unless their impact onlunch or breaktime is clarified to the employees. In thatregard the Board has concluded that the use of the term"worktime" would clearly convey the meaning to employ-ees that they were free to engage in solicitation duringlunch and break periods which occurred during their"working hours," thus depicting a rule valid on its face. Onthe other hand, rules prohibiting solicitation during"working hours" reasonably depict the entire period oftime between "clock in" and "clock out" and are invalid"unless their impact on lunch and breaktime is clarified."Essex International, Inc., 211 NLRB 749, 750 (1974).9As the revised rule contained in the (orange) handbookproscribes soliciting of any kind "during working hours" inworking areas and was issued without clarification as to itsimpact on lunches and break periods, I find that it is overlybroad on its face and that its promulgation and mainte-nance thereafter was in violation of Section 8(a)(1) of theAct. Essex International, Inc., 211 NLRB 749 (1974).Compare the Contract Knitter, Inc., 220 NLRB 558 (1975).9 As the Board has succinctly explicated: "The term 'working hours'connotes the period of time from the beginning to the end of a workshift.Thus, the use of that term in a no-solicitation ... rule is reasonablycalculated to mean that employees are prohibited from engaging in anyform of union solicitation or distnbution of union literature from the timethey 'clock in,' or begin their workshift, until the time that they 'clock out,'or end their workshift. By contrast, the term 'working time' or 'work time'connotes the period of time that is spent in the performance of actual jobduties, which would not include time alloted for lunch and break penods."Idlo Villarreal did not return to work with Respondent because there wereno openings. Salinas explained he always has about 200 applicants foremployment. Salinas testified he was aware that Villarreal subsequentlyobtained employment elsewhere.As indicated above, this rule change was determined byRespondent on or before July 1, but not publicized to allemployees until the orange handbook was distributed inmid-October. The complaint has also alleged that therevised rule was enforced against employee DomingaAnzaldua earlier on August 11 in violation of Section8(a)(l) and (3). To consideration of these complaintallegations I now turn.Employee Dominga Anzaldua was initially employed byRespondent on September 18, 1975. Former employeeMarie Villarreal was initially employed by Respondent onJune 17. Villarreal worked as a loader on a press line on thesecond shift as did Anzaldua. Commencing on or aboutJuly 9, Villarreal failed to show up for 3 consecutiveworkdays without affording any explanation to the Com-pany. She was terminated approximately July 16. Villarrealwas not presented by Respondent as a witness and did nottestify. According to Salinas, on July 28, Villarreal cameback to the plant and inquired of Salinas concerning apossible return to employment.'t Villarreal at that timeexplained to Salinas that her prior absence was occasionedbecause her mother had died. She had returned immediate-ly to Mexico without being able to notify the Company ofthe reason for her absence. Salinas asked Villarreal how shehad liked her job at Respondent's plant and she repliedvery much with one exception. Villarreal told Salinas thatAnzaldua had solicited her signature for a card, saying thatit would give her more money; that it happened on June24, on the line where she was working but that Villarrealdid not tell Salinas what time of the day. (Salinas concedesthat not all employees go to the cafeteria, that some stay attheir work areas on breaks.) Salinas then wrote out astatement in Spanish and English concerning what Villar-real had told him, which statement Villarreal then signed.The statement was retained by Salinas. tSalinas testified that 3 days following July 28, he went onvacation, and that when he returned they reconsidered thematter and decided to issue a warning. On anotheroccasion, Salinas explained that the delay in givingAnzaldua a warning was to make sure that "we had whatwould be considered you know, like a fact to be able togive a warning." Salinas confirmed that he normally doesnot issue warnings; rather, he usually goes to the supervisorand reports what is happening. The policy of the Companyin regard to an issuance of a warning concerning reportedmisconduct of one employee towards another is that thematter is first to be investigated. Although both Villarrealand Anzaldua worked under the direct supervision ofSupervisor Richard Hernandez, Salinas brought the matterto the attention of General Foreman King. Conceding such" This statement was received into evidence, not for the truth of thematter contained in the statement, but as evidence of the statement in thepossession of Salinas to which he alluded in his testimony. That statementprovides: "On June 24, 1976 Dominga Anzaldua during working hours andin a working area solicited my signature for a card saying that it would getme more money. She told me that if I did not sign I would no longer be ableto work here. She told me that she had a lot of pull with Richard Hernandezand if I did not cooperate she would get [sic ] transferred to third shift. Shealso told me that she and others like her would be making $4/hour. I havevoluntanly given this statement. signed by Maria R. Villarreal 7/28/7611:30 a.m."337 DECISIONS OF NATIONAL LABOR RELATIONS BOARDa report called for an investigation, Salinas testified he hadleft it up to King and instructed King, "Talk to her about itand if you feel that there may be as a result of talking, [if]there is justification for a warning, then give her a warning.You decide it." However, the evidence does not warrant aconclusion that the matter was either investigated orindependently handled by King as initially indicated bySalinas was to be the case.King subsequently interviewed Anzaldua in his officewith her Supervisor Richard Hernandez present. A warn-ing was given to Anzaldua. The warning was a first writtenwarning with the offense shown as: "Soliciting in a workingarea during working hrs." The summary thereof provided:This warning is being issued to Dominga Anzaldua forviolating company rules concerning solicitation in aworking area during working hours. A specific com-plaint from an employee was received concerning thismatter.Dominga is hereby notified that any further violationsof the same nature will result in a suspension and couldresult in termination if further violations result.According to King, Anzaldua did not deny soliciting butsaid that she did not understand soliciting and asked for ameeting with Salinas. King's version is that he first soughtto explain to Anzaldua that she was not allowed to solicitas for Avon products or for flowers. According to King,Hernandez sought to explain the same thing to her inSpanish. However, Hernandez told King she did notunderstand it and still wanted to see Salinas. At that pointKing agreed to arrange a meeting for her with Salinas thenext day. (Hernandez denied saying anything to Anzalduaand Anzaldua's version supports him. I credit Hernandezin this respect.)With regard to a consideration of whether any indepen-dent investigation was in fact conducted by King at thistime, King testified that he had not seen the statement ofVillarreal; did not even know who the complainingemployee was; that what he knew about the incident wasonly what he had been told, namely, that another employee(whom he assumed was a current employee from Salinas'report) had been approached on the press line and more orless pressure statements were made for that person to sign acard. King conceded that all he had done with regard tothe actual warning given on August 11 was to affix hissignature to a warning that was provided him. King relatedthat the written warning itself (including the date) had beenprepared by Salinas and given to him even before hisinterview with Anzaldua. Parenthetically, it is noted thelanguage used in both the warning "offense" caption and"summary" tracked the revised Rule 15 as authored bySalinas.Supervisor Richard Hernandez, whose testimony I foundgenerally plausible and convincing in this area, alsotestified that King discussed the incident with him beforethe actual interview with Anzaldua; that King told himbefore the interview that King was going to give Anzaldua awarning for soliciting; and that King could not mention12 Anzaldua also recalled only the first paragraph of the warning wasread to her at that time.anything about the Union, so he was just going to try tomake the soliciting point by talking about selling Avonproducts. Hernandez confirmed that he then calledAnzaldua into the office; that King tried to explain to herthat she had been soliciting on the line; that Anzalduawould not sign the warning; that she indicated a desire totalk to Salinas; and that King said that he would arrange it.Anzaldua's version essentially confirms the accounts ofKing and Hernandez. Thus, on August 11 she was calledinto the first aid office with Hernandez and King present.King told her that he had a warning for her. She askedwhy. King then told her it was for soliciting and read thewarning to her.12 She said she did not understand solicitingand asked that King explain it to her. King replied it is likeyou are selling Avon on the line while you are working.Anzaldua immediately replied she was not doing that. Kinghanded her the pen to sign the warning and she refusedbecause it was not true. King asked if she wanted to seeSalinas and Anzaldua said she did.On the basis of the above, I preliminarily find that noindependent investigation of this matter was made byeither General Foreman King or then Supervisor Hernan-dez. I find rather that the written warning, prepared earlierby Salinas, was perfunctorily given to Anzaldua by King. Ifurther find that the warning was given to Anzaldua overher objection that she did not understand soliciting; and itwas given despite her denial of having solicited for Avonproducts in circumstances wherein King had explained thesoliciting subject matter of the warnings essentially in thoseterms only. I find also that King had proceeded on limitedand unquestioned facts supplied by his superior, Salinas,which were even erroneously understood, a circumstancefurther indicative of the lack of any real investigation. Ifurther find that an overt effort was in fact made by Kingto conceal from Anzaldua that the alleged soliciting beingcomplained of and for which Anzaldua was supposedly toreceive a corrective warning actually related to solicitationof employees for the Union. The above findings coupledwith the findings made on the meeting of Anzaldua withSalinas and Coon held the next day convinces me, and Ifind, that not only the issuance of the warning to Anzaldua,but the initial concealment of its true nature was accom-plished by King also pursuant to instruction of hissuperiors. Before reaching consideration of the meeting ofAnzaldua with Coon and Salinas a brief summary of theunion activity of Anzaldua is appropriate.Dominga Anzaldua was hired on September 18, 1975. ByOctober 17, 1975, she had signed an authorization card forthe Union. Thereafter, she was active in getting others tosign cards. Anzaldua held meetings in her own homecommencing in November 1975. She visibly wore a unionbutton in the plant before the election held on March 19.After the election she actively continued to solicit cardsfrom employees. She obtained some 20 additional signedcards in the period from the election to mid-June. In short,I find that Dominga Anzaldua was a very active unionadherent. I further find that that fact was known to338 PARKER SEAL COMPANYRespondent for months prior to the issuance of thewarning given to her on August 1 1.13I also find that the warning was issued to Anzalduaduring a period of noticeably renewed union talk amongemployees. Thus, Supervisor Richard Golden, whom Icredit, testified that at the time of LaBuda's discharge(October 1) there was a lot of union talk among theemployees and that he had been hearing it for a couple ofmonths prior thereto which would place same at least inAugust. I further note Coon's awareness of rumors relatedto the Union, concededly recalled as occurring in Septem-ber. Finally, issuance of the Hearing Officer's report withrecommendations to the Board on August 12 would itselfbe a likely stimulus to such discussions, as would theresulting process of the union filing exceptions thereto.The Meeting of Anzaldua with Personnel ManagerSalinas and Russell Coon, Production Managerand Acting Plant ManagerAnzaldua had the meeting with Salinas on August 12, inthe latter's office. Also present was Russell Coon who wasregularly the production manager but was also serving atthe time as acting plant manager. Initially there were twoor three exchanges in English and then a discussion inSpanish ensued. Essentially, Anzaldua testified that Salinastold her what soliciting meant saying to her, "Well, we'vebeen having complaints about you, that you're trying to getsome person into signing cards while you are working onthe line." Anzaldua immediately told Salinas that was nottrue. Anzaldua volunteered that she had gotten cardssigned in the parking lot, or in the bathroom, but denieddoing so on the line. Anzaldua asked Salinas who was theemployee who had accused her of this. Salinas replied,"You know I cannot tell you the name of the employee."To that Anzaldua replied, "well it is not true"; specificallystating that she had never asked anybody while she wasworking or while the other person was working. (She alsotestified in the present proceeding that she never asked anemployee to sign a card while working in a work area.)Anzaldua told Salinas that she was not going to sign thewarning because what they had on the warning was nottrue. According to Anzaldua, whom I credit, Salinas saidO.K., but warned her that he could use this warning againsther in court. Anzaldua replied "I don't see how you can useit if it is not true."Anzaldua also denied she ever told an employee that ifthe employee did not sign a card Anzaldua would get theemployee transferred or that she had a lot of pull withSupervisor Richard Hernandez; and she denied evenknowing former employee Villarreal.Coon explained his presence at this particular meetingwas because as a production manager he had never hadprior opportunity to observe Salinas in a dealing with anhourly employee. While acting as plant manager he felt itwas an ideal opportunity for him to become involved. Hisprior understanding of the situation was that Anzaldua hadbeen given a warning by General Foreman Shirley Kingfor soliciting and Anzaldua did not understand the reason.13 Further supportive of Respondent's knowledge is plausible andcredited testimony of Hernandez that everybody knew that Anzaldua wassupporting the Union even before the election in March. Salinas concededCoon testified that Salinas tried to explain soliciting, butAnzaldua could not understand it. According to Coon, hethen told Anzaldua that the solicitation rule was in thehandbook basically to keep Parker Seal employees frombeing bothered by part-time salesmen in the plant sellingAvon, and all the other things that people do sell; and thatthe rule also applied to signing of authorization cards. Inseeming contrast, Coon confirmed Anzaldua continued tostate she did not understand what soliciting meant and theconversation then changed to Spanish between Salinas andAnzaldua which Coon did not understand. When themeeting, which lasted about 5 minutes, was over andAnzaldua had left, Coon testified that he then askedSalinas did Salinas get it explained; and also revealinglyasked Salinas "did we get off the solicitation with regard toAvon." Salinas replied yes, that Anzaldua understoodsolicitation had to do with the Union; that he got itexplained to her; and that she admitted that is what shehad been doing; but, that she knew exactly what she couldget away with and could not get away with and had saidthat there was not anything that the Company could doabout it. Coon at first testified that he did not know thatAnzaldua had not signed the warning, but later acknowl-edged that he had read the warning prior to the meeting inthe office. Coon had not earlier read the statement ofVillarreal but acknowledged that he was aware that shewas no longer employed. When told by Salinas thatAnzaldua had admitted soliciting he did not inquire whyAnzaldua did not then sign the warning explaining he didnot think of it.Salinas confirmed that Anzaldua, in the meeting, wantedto know why she had been given a warning. In English,Salinas, giving an example of Avon, tried to explain whatsoliciting meant. Anzaldua denied it. He corroborated thatCoon also tried to explain soliciting but could not recallCoon's example. I have previously noted a fairly obviousinconsistency in Coon's testimony above that on the onehand in attempting to explain soliciting to Anzaldua, Coonasserted he initially had told Anzaldua the soliciting rulealso applied to signing union authorization cards, ascontrasted with his later inquiry of Salinas had they gottenoff the soliciting in relationship to Avon. Thus, in theabsence of a corroboration of Coon by Salinas, I find thatCoon himself did not initially advise Anzaldua that thesoliciting applied to signing of union authorization cards.Salinas adds that Anzaldua in the Spanish conversationtold him "I know what I can get away with and what Icannot get away with." Salinas replied "You know whatyou are doing and we know what we're doing."Villarreal was hired on June 17 and the asserted incidentas reported occurred on June 24. Thus Villarreal had beenon the job for only a week. Salinas testified that he wassatisfied that Villarreal knew Anzaldua because theyworked on the same press line and because Villarreal hadgiven him Anzaldua's name. The General Counsel intro-duced (corroborated) testimony of Supervisor Hernandezwhich I credit that Villarreal and Anzaldua's assignedstations at the time were 100 feet apart. Respondent thenknowledge of Anzaldua's union activity at the time of her discharge onOctober 7; and earlier knowledge as indicated by Hernandez was not deniedby Respondent.339 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsought to meet the additional obvious difficulty of access ofAnzaldua to Villarreal during worktime, by raising as aconsideration Anzaldua's transfer to work as a coolingattendant. That job assignment involves bringing materialsto the various locations on the press line. Thus, it wouldhave provided Anzaldua with an opportunity for access toVillarreal on the press line during worktime. However, thiseffort failed in the face of persuasive evidence 14 thatAnzaldua, though transferred on June 9, had worked only5 days on that job before giving it up because of herdiscomfort with the cold associated with the work. Thus,Anzaldua would not only have not been working as acooler attendant on June 24, the day of the reportedincident, but she would no longer have been working inthat position at the time when Villarreal was hired. WhenSalinas was asked why Anzaldua was given a warningwithout Respondent even obtaining her version, Salinas'explanation was because of "what it is, we don't like tohave people turn against employees, employee againstemployee in the plant, and this was essentially what wouldhave happened." Not only do I find the explanationunresponsive to the inquiry then made and in apparentinconsistency with the stated policy that an investigationshould be conducted, but I find it unconvincing for stillanother reason. Villarreal, at the time, was a terminatedemployee for an entirely divorced reason and unlikely toreturn to work in the near future in view of the substantialapplications then on file ahead of her which Salinas wellknew. More revealing as to the course of action taken wasthe testimony of Salinas indicating that the Companyregarded the report of Villarreal as in nature a warning ofAnzaldua's ongoing union interest and activity. Salinasthus testified in this respect: "That's not conducive to agood working atmosphere so we did not quote the name ofthe employee that-that had warned us or had turned thestatement into us." Similarly when asked why Salinas hadgiven more weight to the report of the soliciting incident byVillarreal, a terminated employee of I month's service(who would have been employed for only I week at thetime of the incident), than to the denial of Anzaldua, alongtime employee without any prior warnings, Salinas'reply was equally unconvincing. Basically, his reply wasthat in addition to the report of the incident and namingAnzaldua, "Villarreal was willing to write it down or haveit written down and signed by her." I have previously notedthat Salinas was instrumental in the change of Rule 15 byJuly I to the heretofore found unlawfully broad languageof "No solicitating [sic] of any kind in working area andduring working hours." (Emphasis supplied.) This is essen-tially what was found in the warning (offense caption andsummary) given to Anzaldua which Salinas conceded heprepared. I have little hesitation in concluding that thewords appearing in the statement reportedly ascribed to byVillarreal to wit: "in a working area during workinghours," were of similar origin. I am also mindful of Salinas'testimony that Villarreal did not identify a time of day tohim. Villarreal's version is not available as her testimonywas not presented by Respondent without any sufficientshowing of an inability to do so.14 Supporting this finding is credited testimony of Anzaldua, supportedby Hernandez, and documentary evidence as to the effective period andduration of the transfer from June 9 14.Conclusions on the Disciplinary Warning Issued toDominga Anzaldua on August 11There is no direct evidence in this proceeding thatAnzaldua ever engaged in solicitation of any employee tosign a union card during worktime on the press line or inany manner other than one protected by the Act. Anzalduainformed Respondent's various supervisors immediatelythat she had not done what she was being accused of in thewarning. She specifically denied the solicitation of anyemployee while either she or the employee was working assoon as the real nature of the allegation was made knownto her, which, according to Salinas, was the only matter theCompany relied on in issuing the warning. Salinas reportedthat it was existing company policy that the report by anemployee of misconduct by another employee was first tobe investigated. However, I have found this unconfirmedreport of a former employee allegedly involving Anzalduawas not investigated at all prior to the issuance of thewarning; and that the facts as apparent from the recordbefore me point away from the incident having occurredduring worktime. On the basis of the above, I amconvinced and I find, that Respondent in issuing thewarning to Anzaldua on August 11 actually enforced itsrevised and overly broad no-solicitation rule in violation ofSection 8(a)(1). I further conclude that in doing so, in theface of Anzaldua's denials, without any real investigationor effort at corroboration, and under circumstances of anattempted initial concealment of the true nature of thealleged misconduct that was to be the subject of acorrective warning, it is revealed Respondent acteddeliberately and opportunely with discriminatory intent.Thus, I conclude and find Respondent's action, takenduring an ongoing union campaign, constituted an interfer-ence with the organizational activity of a known unionadherent actively engaged in the pursuit of rights protectedby Section 7 of the Act and was violative of Section 8(a)(l).I further find that the issuance of the warning to DomingaAnzaldua on August 11 emanated under circumstancesconstituting enforcement of an overly broad no-solicitationrule and was accomplished in a manner calculated to leadto discouragement of Anzaldua and other employees frommembership in the Union by virtue of clearly threatenedfuture effect on job tenure or security in violation ofSection 8(a)(3) as alleged in the complaint. FirestoneTextile Company, A Division of Firestone Tire & RubberCompany, 203 NLRB 89 (1973). That the interference anddiscrimination took the form initially of a disciplinarywarning rather than an immediate discharge is, in my view(and contrary to that of Respondent), an attributive, orqualitative, but not substantive difference in regard toviolation.340 PARKER SEAL COMPANYC. The Alleged Discriminatory Discharges ofCarolyn LaBuda on October 1, and DomingaAnzaldua on October 71. Preliminary considerations as to credibility offormer Supervisor Richard Hernandez and ActingPlant Manager Russell Coon in regard to thedischargesRichard Hernandez was one of the 13 original supervi-sors Respondent had hired before the plant opened forproduction in February 1975, and remained such, until hisown discharge on September 30. However, Hernandezbegan experiencing difficulty with continued acceptance ofhis supervisory performance with the advent of ShirleyKing as general foreman which occurred about the summerof 1976. Friction developed initially between them becauseKing was apparently more demanding in the area ofrecordkeeping than was Hernandez. However, the frictionbecame aggravated when King began to require thatHernandez take disciplinary actions, with which Hernan-dez was not in agreement, against employees who workedon the press line under the immediate supervision ofHernandez. In September, Hernandez made an effort toobtain redress through a personal consultation with ActingPlant Manager Russell Coon, which from Hernandez'vantage point proved singularly unproductive. Coontestified that about 10 days before the discharge ofHernandez, thus about September 20, during a conferencewith Hernandez, Coon told Hernandez that he was alwaystaking a path of least resistance; that what King was doingwas right; and that Hernandez should follow the instruc-tions that King gave him. Sometime during this periodHernandez' difficulty with King came to a high point whenof the supervisory requests for leave, the request forChristmas leave by Hernandez was alone denied by King.On September 16, Jose Barrera was promoted to generalforeman on the first shift. Toward the end of the monthHernandez sought to enlist the aid of Barrera to arrange atransfer for Hernandez from the second to first shift to gethim away from King; but that effort also failed. Hernandeztestified credibly that at the time of the incident shortly tobe discussed, he was not on speaking terms with King.'5First-shift General Foreman Barrera testified that onWednesday, September 29, as he was checking the status ofthe work left by his first shift preparatory to his owndeparture, second-shift Supervisor Hernandez came up toBarrera and asked Barrera if he had talked to Coon aboutHernandez being moved to first shift. Barrera toldHernandez he had and that Hernandez could not bemoved. Hernandez then told Barrera he had to get King offhis back. Barrera replied that there was nothing that hecould do. According to Barrera, Hernandez then toldBarrera; "well, if he starts his car up tonight it will be theI5 This finding is supported by the testimony of Supervisor RichardGolden who was also one of Respondent's original 13 supervisors and whoregarded himself a close friend of Hernandez. Golden testified that he hadobserved personally a sudden change in Hernandez. starting only a fewweeks before his discharge. Golden described the attitude of Hernandezprior thereto as being that of a fairly happy-go-lucky individual who wasinterested in his job. All of a sudden his manner deteriorated. On the dayafter his discharge Hernandez visited with Golden at the latter's home to fillGolden in on his situation with King. According to Golden, Hernandez feltlast time he starts it." Hernandez steadfastly denied on alloccasions that he knew beforehand about the incident thatoccurred that evening. He also testified that he did notdirectly tell King about it because he was not talking tohim.On the evening of September 29, a number of thesupervisors met after work at the local Hilton Inn for adrink. Coon had invited Barrera to join them. During alater conversation there, Coon told Barrera that they hadmade up their mind to terminate Hernandez. Barrera thentold Coon that Hernandez had mentioned to him that veryevening that something was going to happen if King startedhis car. Barrera volunteered he thought it was going to besugar. Coon immediately called the plant and informedKing. King subsequently reported back to Coon that themischief had already been done.'6Coon immediatelyinstructed King to have all of the salaried employees' carsmoved into the plant. Coon testified that he did notconsider the incident as having anything to do with theUnion. However, according to Barrera, Coon had said tothem at that time that he had the cars moved into the plantbecause we did not know whether the people were mad atmanagement as a whole or whether they were just afterKing, or what it was.The incident was reported to the police on September 30,and an investigation was conducted on that day. Theinformation that Coon had was given to the police andHernandez was named as a suspect. The police interviewedHernandez that day. In that regard, Coon testified that hewas told by the police later that day that Hernandez hadrefused to answer any questions about the incident; andthat Hernandez had refused to take a lie detector test.According to Coon, that was the final factor in the decisionto terminate Hernandez.The General Counsel subsequently presented rebuttaltestimony of both investigating police officers as named byRespondent. Neither could corroborate the particulars ofthe conversation that day as reported by Coon. Morepointedly they testified, consistently with Hernandez, thatHernandez had cooperated with them; had denied anyprior knowledge; was willing to take a lie detector test; thatthey had no evidence to implicate Hernandez; and that hewas not detained. According to the police officers, that iswhat they would have told the Company about thosematters in any conversation the Company would have hadwith them on that day.That afternoon as Hernandez arrived at the plant to goto work he was met by Coon, taken to the personnel office,and immediately terminated by Coon "Based on theirearlier conversation." Coon testified in explanation of thereason actually assigned for the discharge, that in theabsence of evidence, it appeared the police were not goingto help and he felt that the incident should not therefore bethat King was interfering with his job insofar as his handling of the presspeople; that King was forcing Hernandez to do things that he did not wantto do, such as giving people warnings that he felt did not have them coming:that whenever he made a suggestion King would tell him to do it anotherway; and that it had reached the point that he was instructing all theemployees to go directly to the general foreman since he was the boss.16 No evidence was presented that any analysis of the tank's contentswas ever accomplished by anyone.341 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe cause of the termination. According to Hernandez,Coon merely told Hernandez he was terminated because hehad a poor attitude toward the Company.The Company contends that Hernandez was subsequent-ly angry over his discharge, freely admitted same, and thathis prejudice to the Company because of the discharge heconsidered unjust seriously undermines the credibility ofhis entire testimony. General Counsel contends thatHernandez was being no more than candid and has madeno attempt to conceal his dislike for Respondent (before orduring the hearing). General Counsel also contends thatCoon is shown by the contradicting testimony of the policeofficers to have "thrown caution to the wind" in an attemptto discredit Hernandez. General Counsel contends that theeffort not only failed but also has created adversereflections on Coon's own credibility. Much additionaltestimony was presented with general assertions that suchbore on the credibility of one or the other of theseindividuals. In evaluating the testimony of these individu-als as to the discharges the observation of Judge LearnedHand would appear to have especial significance:...nothing is more difficult than to disentangle themotives of another's conduct-motives frequentlyunknown even to the actor himself. [Universal CameraCorp., 340 U.S. 474 (1951).]It suffices to presently find that Hernandez was dis-charged on September 30 for reasons and under circum-stances that he concluded were unjust; that he becamebitter over it; that his bitterness appears of record; thatHernandez frankly told others on several occasions that hewas going to pursue in whatever manner he could efforts toremedy what he considered was an unfair discharge; thathe was going to try to get at the Company; and that whenasked, he readily expressed willingness to testify in thisproceeding in support of the Union and employees. In theabove circumstances it would not be appropriate to acceptHernandez' testimony without close examination. On theother hand, with respect to Coon's testimony that it wasreported to him that Hernandez had refused to cooperateand to take a lie detector test, I find it hard to believe thateither of the disinterested police officers would tell Coonone thing on September 30 and testify as to a substantiallydifferent version of the details before me in this proceed-ing; and further, in a manner in almost total contradictionof Coon.'7On the basis of the posture of the record beforeme I must and I do credit the mutually corroborativetestimony of the disinterested police officers. I furtherconclude that whether the explanation for the variances inthe above testimony lies in that Coon, on September 30,simply heard what he wanted to hear concerning Hernan-dez and concluded what he wanted to then conclude, orotherwise, Coon's testimony in those respects which wasreasonably offered for the purpose to discredit Hernandezhas been demonstrated to be totally unreliable. I shallplace Coon's other testimony in regard to the discharges ofAnzaldua and LaBuda under the same close scrutiny asthat to be directed to Hernandez. Where conflict of fact'7 I have noted that Respondent thereafter offered the testimony ofSalinas that Coon had mentioned to him that someone in the policedepartment had said Hernandez refused to take a lie detector test,arises between them I shall be guided especially by crediblecorroborative testimony of others or its absence and byconsideration of factors bearing upon "consistency andinherent probability of testimony." Universal Camera Corp.v. N.LR.B., 340 U.S. 474, 496 (1951).2. The meeting of Respondent's supervisors onOctober 2, and subsequent events relating theretoOn October I Hernandez called Barrera and learned thata meeting of supervisors was to be held on Saturday,October 2 at the Hilton Inn in McAllen, Texas. Hernandeztestified that he called Barrera again on October 2. Barreratold Hernandez that they had just barely discussed hisdischarge and that the only reason given was that he had apoor attitude to the Company. Hernandez testified thatBarrera then told him that "mainly the meeting was aboutall the people that are going to be fired on the line."According to Hernandez, Barrera told him that only Coonand Salinas spoke and that they had "a list of all the peoplethat were going to be fired." Barrera mentioned the namesof Dominga Anzaldua, Mike Balderas, Carolyn LaBuda,Domingo Flores, and a few others whom Hernandez couldnot recall; all of whom Barrera said were going to be firedbecause they were union organizers.On Sunday, October 10, Supervisors Sonny Murphy andDick Golden visited with Hernandez at a city park inMcAllen, Texas. According to Hernandez, in a discussionthat ensued, they confirmed that there was "a list of all theunion organizers 'that were going to get fired and theymutually confirmed the same names.' "At the outset it is important to note that Hernandez didnot attend the supervisory meeting himself and wastestifying from recollections of conversations held withother supervisors which included, as he recalled and sotestified, referenced statements by those supervisors as towhat still others had said at the October 2 meeting. I wouldalso initially note that Hernandez at one point erroneouslyrecalled the meeting of Supervisors Golden and Murphy ashaving occurred on October 3 rather than October 10.Barrera denied having a conversation with Hernandez onOctober 2 as claimed by Hernandez, though he had a laterconversation discussed infra.Acting Plant Manager Coon confirmed that there was abreakfast meeting of about 30 supervisors on October 2with an actual meeting period from 9:30 to II a.m. Hereports the speakers were Salinas, Fred Johnston (formerplant accountant who spoke about production estimatesand performances), and himself. Salinas testified that hespoke about grievance procedures in a union shop and ofthe grievance procedure available to a nonunion employer.He explained that the purpose of the latter was twofold;namely, to provide a mechanism to learn and cure variouscauses of employee dissatisfaction and to remove a keybenefit from the hands of a campaigning union. Heconfirmed making a recommendation that the Employeradopt an open door policy; explained it; and urgedsupervisors to listen to what the employees had to say. Aspresumably to establish that Coon's testimony was not of recent fabrication.However, such does not alter the credited testimony of the police officers asto what was the fact.342 PARKER SEAL COMPANYindicated earlier I have found evidence of Respondent'scontinued animus in the supervisory meeting of October 2.Coon also spoke at that meeting. According to Coon,since he felt that the discharge of Hernandez might havebeen unsettling to the other supervisors, he told thembriefly and in general that due to unusual circumstances hewas not going to give them all of the details, but thatessentially Hernandez was not a good supervisor and wasno longer with them. Coon also announced formally thatthe new plant manager would be Chuck Stucke and gavesome of his background to the supervisors who did notknow Stucke. Coon denied that he made any statementabout the discharge of hourly employees and specificallydenied any statement pertaining to discharge of LaBuda,Anzaldua, Balderas, or Flores. Coon also denied that eitherhe or Salinas mentioned anything about a list of employeeswho were for the Union who were going to be fired. Inwhat may be regarded as somewhat unusual Salinas didnot testify directly in denial of these matters. HoweverCoon received substantial corroboration which includedtestimony that the aforesaid was not stated by either Coonor Salinas. Testifying in such corroborative fashion was notonly General Foreman Barrera but also Supervisors SonnyMurphy and Richard Golden, the latter two being closefriends of Hernandez. iSSupervisors Golden and Murphy confirmed a visit withHernandez to discuss his situation on Sunday, October 10.According to Golden, Supervisor Sonny Murphy initiallystopped by his house and then the two decided to visit withHernandez eventually locating him at a park in McAllen,Texas. Golden testified credibly that he recalled that on theday of Carolyn LaBuda's discharge (October 1) SupervisorSonny Murphy was quite upset because although he wasthe direct supervisor of LaBuda, he was not involved in herdischarge. Barrera had simply told Murphy that it was tobe handled by Barrera and Salinas. According to Golden,LaBuda and Anzaldua were discharged within 4 to 5 daysof each other and no one had quite understood the reasonfor it. Both supervisors did wonder if it had anything to dowith the Union, as the discharges were very sudden.Golden also confirmed that during the conversation withHernandez at the park, the discharges of LaBuda andAnzaldua did come up. Golden on direct examinationtestified as follows:Q. Did you mention to Mr. Hernandez or Mr.Murphy or did you say the reasons that either Mrs.LaBuda or Anzaldua was discharged?A. No, we were not aware of that, but we didwonder if it was-had anything to do with unionactivities because it was very sudden.Q. All right.A. Of course, me being on another shift, I was-itwas-I probably knew less about it than anybody.I do recall Mr. Murphy being quite excited thatevening as I came to work.1i Golden, for example, testified quite convincingly that there was nomention at that meeting of a list of employees or names of employees whowere going to be discharged: asserting that is something he would haveHe was a little bit disturbed because the- dischargewasn't handled through him, being he was the directsupervisor at that time.Q. Did Mr. Hernandez say anything about eitherCarolyn LaBuda or Dominga Anzaldua?A. No, he did not.Of course, Dominga worked for Richard so I don'tknow. He didn't-he maybe mentioned that he wasaware of some transpirings in that nature going on atthe time.Golden went on to explain that he did not put that muchimportance to that part of the discussion that day, theywere with Hernandez as longtime concerned friends ofHernandez and his discharge was a shock to them.Golden's testimony was, however, further revealing asfollows:Q. All right. Was it discussed that at that priorsupervisors' meeting that either Fernando and/orRussell stated to supervisors that they had a list of-people, employees who were for the Union that were-that were going to be discharged?A. No. There was no discussion that had to do withthat Saturday meeting at all. That really didn't pertainto it as far as we were concerned. That had nothing todo with the meeting. It didn't involve Richard or theUnion or any of those activities.Q. Right. What I'm asking is whether that wasdiscussed at the park that day.A. No.Q. Well, was it discussed that somebody in thecompany, whether at that meeting or any other meetingor in any conversation, had a list of employees thatwere for the Union or not for the Union that weregoing to be discharged?A. No. There was no discussion of any-any typeof list. There was talk of strictly rumors and things thatwere going on in the plant, or some people wereinvolved with the Union, but this wouldn't come fromthat Saturday meeting.This was things that probably had been going on forseveral weeks.Supervisor Sonny Murphy confirmed he and Goldenvisited with Richard Hernandez on Sunday, October 10, atLa Vista Park in McAllen, Texas. Murphy was curious asto what had happened to Hernandez. According toGolden, Hernandez had said he had been fired forsupposedly putting sugar in King's car. Hernandez toldthem that mold changers in the plant had made thearrangements with somebody in Mexico. Significantly,Murphy did recall that Hernandez did mention that therewas a list of employees that were going to get the ax.However, he could only recall Hernandez mentioningCarolyn LaBuda and Mike Balderas as employees whowere going to be discharged for being union organizers.Murphy was not present for the entire conversation. (Byremembered; and further that there was no mention of it in conversationsheld immediately before or after the meeting. Golden otherwise impressedme as a generally candid witness and I credit him in these respects as well.343 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat time both LaBuda and Anzaldua had been terminated.Balderas was still employed at time of hearing.)According to Barrera. Hernandez did not call him thesecond time on October 2 but rather did so about 2 weekslater. On that occasion Hernandez inquired about apossibility of building a house for Barrera. Barrera deniedthat there was any discussion between them about a list ofemployees or of any by name who were being fired forunion activity.From the foregoing it is readily apparent that Coon'sdenial that there was any reference by him or Salinas in theOctober 2 supervisory meeting to discharge of hourlyemployees who were union organizers either by name, orreference to a list was substantially corroborated byGeneral Foreman Barrera and Supervisors Golden andMurphy, all of whom were present at that meeting. In thosecircumstances an inference that there was a discussion ofnames turned into Salinas as was earlier urged by theGeneral Counsel is in my view not warranted. Further, Ihave previously noted Hernandez was not present at thatmeeting and that his information was solely based onrecollected conversations he had with Barrera, Murphy,and Golden who do not, however, corroborate his version.I find that Hernandez' testimony, to the extent it reflectsthat Barrera, Murphy, or Golden so advised him, ismistaken and unreliable. While I entertain reservationsthat the Barrera-Hernandez conversation was as free fromany reference to discharges and future discharges asBarrera presents, I find it unnecessary to resolve same. It isuncontroverted by evidence from credited testimony ofSupervisors Murphy and Golden above that first linesupervisors were aware that both LaBuda and Anzalduawere active union adherents, were themselves perplexedover their sudden discharges, and were wondering andactively discussing whether the abrupt discharges ofLaBuda and Anzaldua were actually because of the Union.Accordingly, I shall the more closely examine theirdischarge situations, and conduct, where warranted, aprobe of Respondent's assigned surface reasons to deter-mine the supporting facts upon which the discharge actionwas assertedly taken by Respondent.3. The alleged discriminatory discharge ofDominga Anzaldua on October 7Upon initially calling Personnel Manager Salinas underRule 611(c) of the new Federal Rules of Evidence, theGeneral Counsel elicited testimony of Salinas to the effectthat although he did not personally participate in thedischarge of Dominga Anzaldua, she was fired on October7 for having accumulated three warnings for violations ofrules under Respondent's progressive disciplinary plan.The first written warning dated August II was issued forsoliciting during work hours in violation of Rule 15 and hasbeen considered above. The second documented warningdated September 22 was issued for absences in violation ofRule 3. The third undocumented warning related toinfraction of Rule 6 for alleged wasting time and being19 The note provided:This is to certify that we are the attending physicians of Mrs. DomingaAnzaldua's son, Javier, who was confined to the McAllen Generalaway from work station. The discharge was documentedonly in the form of a change of status form.The Employer maintains a system of attendance sheetsfor each employee on which are collated instances oftardiness, partial-day absence (viz an absence of 1 hour ormore or leaving before the shift ended), and full-dayabsence. Salinas testified that usually an employee will geta verbal warning for two to four such marks in a givenperiod. The period maybe as much as 90 days conformingto the employees' period of review, or a shorter period ifwarranted.Mrs. Anzaldua's attendance sheet shows one partialand one absence in June; none in July; four partials andtwo absences in August and none in September. Theabsences in August were thus the sole subject matter ofAnzaldua's second warning though the warning was issuedon September 22. Anzaldua testified that in that period her8-year-old son fainted after running a very high fever;remained unconscious for 6 hours, and was hospitalizedfrom August 17 until released on Sunday, August 22. OnAugust 17, Mrs. Anzaldua immediately reported to hersupervisor that she would be absent because of her son'sillness. On August 20 she obtained a doctor's note whichexplained her continued absence was necessary to providecare for her son at the hospital.' She delivered the note onthat day to Salinas telling him her boy was in the hospital,that the doctor said they were having some trouble withhim, that she had to stay with him, and that she neededsome days off. According to Anzaldua's testimony, which Icredit, Salinas at that time authorized her to take the daysoff that she needed. Anzaldua testified that all her absencesin August related to the illness of her son. Additionally, oneach occasion of required absence she notified hersupervisor that she would be absent.Later in the next month, according to Anzaldua,Hernandez, her supervisor, informed her that GeneralForeman King had instructed him that he was to give her awarning for her absences in August; and that he was goingto give her the warning for the absences. She remindedHernandez that Salinas knew why she was absent; that shehad taken him a doctor's excuse; and that Salinas had toldher she could take off the days she needed.Salinas confirmed that the Employer has acknowledgedexcused medical absences on the basis of a doctor'sverification, hospital, insurance, or other similar verifica-tion. Indeed there are several such instances shown ofrecord where absences of other employees, some moreextensive than that of Anzaldua, were excused throughmedical verification of one sort or another without anyresulting warning to the employee. Salinas testified that hecould not explain why Anzaldua had received a warning onSeptember 22 for the excused absences in August; and thatit is not company practice to wait so long. Salinas alsotestified that he had no direct knowledge as to whyAnzaldua was issued the second warning and that he didnot participate in the termination conference. Salinas,however, testified that Richard Hernandez had said he hadHospital. We also state that the presence of Mrs. Anzaldua is needed atthe hospital to help take care of her son. Any consideration given toMrs. Anzaldua is greatly appreciated.344 PARKER SEAL COMPANYjust let the absence matter slip by him. I do not creditSalinas in the latter respect. Supervisor Richard Hernandezwhom I do credit in that respect testified that he gaveAnzaldua a warning in September for the August absencesonly because General Foreman King specifically instructedhim to do so; that he had not given her one earlier becauseit was an excused absence verified by the doctor: 20 that hehad told King she did not deserve it: that she had had anexcuse; and that Salinas knew of it; but that King said tohim she had been absent and Hernandez was to give herthe warning. Hernandez gave the warning the same day.Thus, Hernandez on September 22 (and it would appearfollowing his discussion with Coon) gave Anzaldua a firstwarning on absenteeism which involved a four-stepdisciplinary rule. The warning given Anzaldua by Hernan-dez stated:On August 20, 1976, Mrs. Anzaldua came in with anexcess [sic excuse] from the doctor and Mr. SalinasOK'ed the excess [sic excuse]. He also told Mrs.Anzaldua to take whatever time was necessary.I also told her that we needed for her to come to workbecause this company can't operate with employeesbeing absent from work.King, testifying generally about Anzaldua's attendancerecord, stated that with the two marks in June he probablywould become concerned; but would definitely be involvedover the absences in August. King testified that while hecould not recall doing so it was very possible that he haddirected Hernandez to give Anzaldua this warning as hehad had to do so with Hernandez on several occasions withother employees. However, when shown the doctor'sstatement he testified that would have excused theabsences, adding he might have then recommended anemployee in such circumstances to consider taking a leaveof absence.I find that the belated warning given to Anzaldua onSeptember 22 for excused, authorized, and verified ab-sences in August at the insistence of King over theobjection of her immediate supervisor constituted disparatetreatment and was discriminatorily based.As to the third warning Salinas testified that this warningwas not accomplished by him; but that General ForemanKing reported that Anzaldua was wasting too much timebeing away from her station.King testified that he discharged Anzaldua himself. Kinghad Oscar Flores, who had supervised Anzaldua only for aweek, bring Anzaldua to personnel. King told Anzalduathat she was being discharged more or less for her benefitas well as the Company's; that they had received severalcomplaints concerning her not doing her fair share of thework, doing more talking than working, delaying onreturning to the press line from the cafeteria; and that theother girls felt they should be so entitled. King also testifiedthat he had conferred with Salinas about a week beforeabout Anzaldua and that he went over the complaints20 In addition to the doctor's statement there was insurance recordverification of a hospital stay for her son from August 17 to August 22similar to what was accepted as an excuse for other employees.21 Anzaldua was firm that she did not believe King mentioned she was aSalinas had received. (The only complaint Salinas testifiedhe had received related to the "soliciting" warning.) Kingalso asserted that he had received complaints from formersupervisor Hernandez that other girls did not feel Anzal-dua was doing her part; and that Salinas told him ofcomplaints by several employees who resented her workhabits. However, Salinas did not testify as to any suchcomplaints; and Hernandez denied any specific knowledgeof same. Further, no evidence supporting any of the abovewas introduced by Respondent. I reject any implicationfrom Salinas' testimony that he did not participate in thedischarge interview that he was unaware of the developingdischarge situation of Anzaldua being handled by King inview of King's admission that he had a discussion withSalinas about Anzaldua about a week before the discharge.I further note that discussion would have taken place at thetime or shortly after the determination was made onLaBuda's discharge. Flores, who was Anzaldua's supervi-sor during her last week of employment following thedischarge of Hernandez, was not presented as a witness.Anzaldua worked second shift which started at 3:30p.m., with breaks from 5:50 p.m. to 6 p.m. and from 9:50p.m. to 10 p.m., and with a lunch period of 8 to 8:30 p.m.She worked in a corner of the divided front press line. As aresult of the location of her particular work station she andher group of five workers were always the first ones to thecafeteria and always sat at the front table. Similarly, theywere always the first ones up with the buzzer to get back totheir work station. The work position of Anzaldua isnearest in direction from the cafeteria and of such locationthat in going to her station she would not pass otherloaders or workers on the line with whom she would haveopportunity to converse.Anzaldua's version of her discharge interview differed asto reasons stated by King. Thus, Anzaldua testified thatKing told her that she was discharged because she hadbeen immoral2'towards the Company and had a poorattitude; and that they could not have that kind ofemployee there. She testified that no supervisor had everbefore complained to her that she was wasting time.Hernandez corroborated that during the last month heworked there he was not aware of any problem overAnzaldua not timely coming back from breaks or lunchand that King had never mentioned that as a problem tohim. Anzaldua also testified that no one had evercomplained about her attitude. In contrast, Anzalduatestified that during the last week of her employment sheobserved General Foreman King and her new supervisor,Flores, take turns staring at her as she performed her work.She testified that their observance of her work performancewas very unusual and in a manner she had neverexperienced before. Under the above circumstances I findher testimony in that regard is plausible and I credit it."morale" problem. In any event. in January 1977 (following her return towork). Anzaldua was elected by her shift as one of two counsel people whowere to receive the complaints of employees on the entire shift for transfer tothe Employer.345 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAnalysis, Discussion, and Concluding Findings Re:The Alleged Discriminatory Discharge of DomingaAnzalduaI have earlier found that Respondent enforced an overlybroad "no-solicitation" rule against Dominga Anzaldua onAugust II, and further that it did so in a discriminatorymanner in violation of Section 8(a)(l) and (3) of the Act. Inmy view, if her subsequent discharge rested in any part onthat warning, as it clearly did, then her subsequentdischarge, without other considerations, was equally aninterference with her Section 7 rights in violation of Section8(a)(1). Further it would be, and I find was, an extension ofearlier discrimination in its clear causal effect upon theactual loss of job tenure through discharge in violation ofSection 8(a)( ) and (3). Firestone Textile Company, ADivision of Firestone Tire & Rubber Company, 203 NLRB 89(1973). I further conclude that Anzaldua received disparatetreatment in the belated second warning of September 22for previously excused, authorized, and verified absences inAugust. I have carefully evaluated the extent of theevidence that King, during this period, had given Hernan-dez similar directions for warning issuances to others witha realistic comprehension that it was King who hadinstrumentally effected the first discriminatory warning.On balance, bearing in mind credited testimony ofHernandez that he told King that Anzaldua's absence wasexcused, and from the nature of the warning given as wellas King's concessions thereon, I conclude and find that thedisparate treatment finds ready and more plausibleexplanation as a continuation of discrimination. When theforegoing is coupled with the observation that it was Kingwho accomplished her discharge after discussion withSalinas, but upon grounds I find unsupported, any doubt isremoved. I am wholly convinced and I find that not onlywas the second warning for absence also discriminatorytreatment but the subsequent and unsupported allegedwarning for poor work performance is shown under all ofthe circumstances to be totally pretextual and discrimina-torily conceived. I thus find that the real reason thatAnzaldua received warnings beginning on August I andbelatedly was disparately burdened with a warning forearlier excused, authorized, and verified absences wasbecause of her strong union advocacy that was known toRespondent; and that her eventual discharge on October 7was itself pretextually accomplished in violation of Section8(a)(l) and (3) of the Act. An appropriate remedy will beprovided hereinafter in "The Remedy" section. At thisjuncture it is significant for remedy purposes to note withregard to Anzaldua that Respondent sent the followingmailgram to Anzaldua on January 3, 1977:After an additional review and consideration of youremployment termination it has been determined that agood faith error in administration of the company'srules and discipline procedure occurred in yourtermination of employment on October 7, 1976.Therefore you are hereby offered reinstatement to yourformer job at the Company without loss of seniority or22 Unexplained of record is the appearance of Coon as Acting PlantManager on January 3, 1977.other employment benefits by virtue of your termina-tion. You will also receive payment of any lost wagesyou have encountered since October 7 to date ofreinstatement. You are to report for reinstatement toFernando Salinas personnel manager and be preparedat 3:30 p.m. January 10, 1977. This offer of reinstate-ment is made in a sincere and continued effort by theCompany to administer the company's disciplinarypolicy fairly and correctly to all employees. You havecharged the Company with terminating you because ofyour union activities [but] you can rest assured thatmembership in or activities for a labor union hadnothing to do with your termination. Assuming you area member of a labor organization or have engaged inunion activities the fact that you have filed an NLRBcharge will have no effect on your future employmentconsistent with company policies. All employees will betreated the same whether they are for or opposed tounionization.Russell CoonActing Plant Manager22The General Counsel has stipulated that Mrs. Anzalduawas reinstated with all rights and privileges. However, theGeneral Counsel has noted in his brief that althoughAnzaldua had received some backpay it had not beendetermined from Respondent's records whether she hadreceived full backpay. General Counsel requests that anappropriate order be entered. Such is deemed warrantedand will be provided.The referenced error in the mailgram in administrationof the Company's rules and discipline procedures wasclarified as resting on the fact that the subject matter of thewarnings were not all of the three-step nature. The initialwarning for solicitation, as indicated, was one of the three-step disciplinary rules. However, "Absence" and "wastingtime" were both rules in the four-step group. Thus, underRespondent's disciplinary rules, Respondent has concededthe (four) number of warnings required were not presentand her discharge was in error.As urged by Respondent I have not regarded the abovemailgram offering reinstatement to Anzaldua as anadmission or admission evidence that Respondent discri-minatorily issued Anzaldua the "no-solicitation" warningor as an admission of the ultimate fact that her dischargewas discriminatory. However, contrary to Respondent I donote that the admitted additional fact that Respondent didnot follow its own disciplinary procedures in Anzaldua'stermination when coupled with the earlier findings madeabove is itself further supportive of the ultimate conclusionreached, namely, that the presented reasons for dischargewere pretextually conceived and her discharge was in factdiscriminatorily motivated.There only remains to consider Respondent's contentionthat the holding of N.L.RB. v. Burnup and Sims, Inc., 379U.S. 21 (1964), finds applicability and is a defense availableto Respondent because it believed in good faith thatAnzaldua had engaged in conduct constituting an infrac-346 PARKER SEAL COMPANYtion of its last posted rule limitedly prohibiting solicitationon working time. Contrary to Respondent I find theholding of Burnup & Sims is inapplicable to the instant casesituation inasmuch as I have concluded in effect that therewas no good-faith belief of misconduct on that matterarrived at by Respondent, but rather at best an instance ofan opportune seizure of a reported incident and a warningissuance without investigation, accomplished because ofanimus. In any event, an 8(aXI) violation in both theissuance of the first warning, and the subsequent dischargebased in part thereon, would be made out in my view underthat very holding. For even if I am in error and the Boardshould conclude applicability of the striker-conduct princi-ple of Burnup & Sims to the case situation herein I wouldnonetheless reach the same result in regard to an 8(aX)()violation in view of Anzaldua's credited testimony that shedid not engage in the improper solicitings, the incomple-teness of Respondent's investigation, and evidence onwhen the soliciting incident took place, and the unex-plained failure of Respondent to produce the allegedcomplainant. See and compare Gioieni v. Alitalia Airlines,90 LRRM 2390 (D.C.N.Y., 1975). Of course the holding ofBurnup & Sims could not reach or account for the evidenceof subsequent discriminatory warning treatment anddischarge also found herein.4. The alleged discriminatory discharge ofCarolyn LaBuda on October 1a. The union activity of Carolyn LaBudaCarolyn LaBuda was hired on March 3, 1975, thus veryshortly after the plant started production. She was one ofRespondent's most senior employees. Some 3 months latershe became interested in and active for the Union. Sheattended meetings held at a local motel and at a unionapartment, and held a few meetings at her own home. Sheobtained signed authorization cards from other employees.She was a witness subpenaed by the Union to therepresentation hearing on January 28. A copy of thesubpena was retained in her file. She wore a union buttonvisibly in the plant. Salinas admitted that he was aware atthe time of LaBuda's discharge on October 1 that LaBudahad favored the Union. I find that the Company was awarethat LaBuda was an active union supporter since prior tothe election.b. The company assigned reason for LaBuda'sdischargePersonnel Manager Salinas, when initially called underRule 61 I(c) of the Federal Rules of Evidence, testified thatCarolyn LaBuda was terminated on October I because shehad accumulated four warnings; two warnings being forabsenteeism and two warnings being for wasting time andfor being away from her work station. All four warningswere of the four-step disciplinary warning nature and soshe was terminated in accordance with Respondent'sprogressive disciplinary procedures. The clear import ofSalinas' testimony as originally given was that complaintsof employees did not play any part in the fourth warningevaluation that led to LaBuda's discharge.c. The evidence relating to the warnings anddiscussion of the fourth warningSalinas testified that LaBuda received a first warning inSeptember 1975, which was a verbal warning for absentee-ism; and a second warning on December 9, 1975, for poorwork habits and being away from her work station. Thesecond warning is contested by General Counsel as nothaving been a warning at all originally, but rather acounseling and thus not even serviceable under thedisciplinary procedures to support a discharge. The thirdwarning was delivered on March 31, for absenteeism, andis not contested by General Counsel. Finally, the fourthwarning was given October 1, allegedly for wasting timeand being away from her work station and for poor workhabits. Salinas defined wasting time, etc., as meaningrepeated trips to the bathroom, to the water fountains,consistently away from work station and consistently beinglate at the work station because of taking too much time onbreaks. The General Counsel contests the last warning asbeing unsupported by the evidence and pretextual innature.As was the case with Anzaldua there was no documenta-tion of the last warning. LaBuda's discharge was also solelydocumented by a change of status form. The GeneralCounsel introduced evidence of prior discharges on afourth warning level which were documented with theappropriate disciplinary form for the fourth warning.Respondent introduced no evidence of examples to thecontrary although Salinas testified generally that employ-ees were frequently discharged without a documentation ofthe final warning. However, Coon testified in apparentcontradiction thereof that the procedure was that thesupervisor makes out the warning, and submits it topersonnel where it is determined if it is cause for discharge.Salinas also testified that he noticed the conduct ofLaBuda relative to the fourth warning as occurring inAugust and September; that he personally had observed itin the last 2 weeks before LaBuda's discharge; and that itwas so obvious that he could not stand it. However, Salinasconceded that no warning documentation on any of theabove appears in LaBuda's file. Salinas testified that heinformed her supervisor, Sonny Murphy, of these matters.At material times Supervisor Murphy was in charge of thebackline first shift where LaBuda worked. According toSalinas, he also informed Supervisor Espinosa who was incharge of the frontline and General Foreman Barrera. Aswill be seen infra, Murphy's observations do not supportSalinas at all; Barrera does so only partially and oncontrolling aspects was not supportive; and Espinosa wasnot called as a corroborating witness.(1) The first warning for absenteeism, September1975The first warning was given to LaBuda in September1975 (date unspecified). In that month LaBuda had twopartial absences and one full absence before she took aleave of absence that extended from September 23 or 24,1975, to November 18, 1975. In the latter part of Augustshe had had two tardies and a partial absence. Thus, withina period of 30 days prior to her leave of absence she had347 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfive to six marks. The first warning of September 1975 wasidentified as a first-step "verbal" warning for absence inaccordance with the rules. It is documented; appears on aproper disciplinary form; and is signed by LaBuda and hersupervisor at the time, Reynalds Pina. The summary of thewarning for absenteeism provided: "Carolyn was advisedabout her absenteeism and states she has had sicknesswhich has caused her attendance [sic]. She will improveand resched. her doctor's appointment later. Also she willcorrect her attendance by a better effort to be here."(2) The second warning-poor work habits,December 1975The second warning is contested. This writeup appearson notebook paper and provides as follows:Carolyn LaBudaThe employee was talked to on 12-9-75 about poorwork habits, too many trips to bathrooms and waterfountain during work hours. [Emphasis supplied.]Poor work habits is in reference to spending toomuch time of [sic] her work station causing a slowdownon production.The writeup was signed by J. Aguilar. No signature ofLaBuda or explanation for lack of the signature of theemployee appears on the record made of the incident.LaBuda testified that Aguilar on that occasion said hewas told to talk to her; and she was not to be drinkingwater so much and going to the bathroom so much.LaBuda then explained to Aguilar that she was takingmedication. LaBuda testified that at the time she wasexperiencing severe headaches and had urinating problems.She explained that she needed water to swallow the pillsthat she was taking. According to LaBuda, Aguilar said hewould move her to the other end of the production linenear to the fountain, which he did; and she stayed there forabout a week. She was not shown the writeup.Supervisor Joe Aguilar testified in this proceeding aboutthe incident he recorded in December 1975. He hadnoticed LaBuda taking trips to the washroom, bathroom,and water fountain. She just was not working the way shehad worked previously. He called her in to the counselroom. He told her what was in the writeup. She explainedher health was not up to normal and she was under adoctor's treatment. Aguilar asked LaBuda why she had nottold him instead of wasting so much time. He said hewould put her closer to the fountain and washroom, and hedid. According to Aguilar, "I knew I had to give her awritten warning because of this statement of excuse, notletting me know." However, I note that the latter as areason was not referenced at all as a consideration in thealleged warning.According to LaBuda, Aguilar said nothing to her at thetime about issuing a warning to her; nor has management23 Former Supervisor Garcia, called by the General Counsel, testified oncross-examination that when it was felt an individual was lagging behind,i.e., not doing the actual full capacity of work; and there was need to bringto the attention of the employee that the employee was falling behind, theywould take the employee aside, explain the failure and what was necessaryto be done. Garcia testified such action was a counseling and not a warning.ever told her that she was given a warning over thatincident. No other supervisor was present. According toLaBuda, Salinas, in a hearing before the Texas Commis-sion as recently as December 20, testifying under oath,identified this writeup as a talking to (counseling), not awarning. Salinas testified in the instant proceeding he didnot recall doing so-and if he did he was in error. I creditLaBuda and find that she was never previously told thatthe December 1975 talking to by Aguilar was a warning;and that Salinas, in the December hearing before the TexasCommission in his testimony, in substance and effectidentified this document as a counseling.With regard to the form of the paper used, Aguilartestified he had used it before. However, he also testifiedthat he had given approximately 20 other warnings onproper forms. When he used the disciplinary warning formhe had usually already talked to the employee beforeissuing a warning. There was no evidence that he hadpreviously counseled LaBuda. He could not recall whyLaBuda did not sign the alleged warning; or even if heasked her to sign it. According to Aguilar, after thediscussion with LaBuda there was improvement in herwork habits.23In an effort to support the contentions thatwarnings and counselings were written on various forms,Respondent introduced evidence of a counseling writtenon a warning form. However, I find that the particulardocument offered does not support Respondent's position.To the contrary, the document, although written on awarning form, clearly identifies the fact that it is anintended counseling. If anything would follow from suchevidence it would be the conclusion that if the writeup byAguilar was a warning but not on a proper disciplinarywarning form, it similarly would have identified itselfclearly as an intended warning.(3) The third warning-absenteeism, March 31This warning is on the proper disciplinary action form. Itwas given by LaBuda's then supervisor, Jose R. Barrera, onMarch 31. In form, it is a written warning for absenteeism.It is identified as a second offense. Salinas explained thenotation of second offense (though contended to be a thirdwarning) as referring to the warning being given for thesecond time for absenteeism. The summary of the offenseprovides:The employee was given a verbal warning in Septemberfor the same offense. Since, she has been absent fourtimes, one excuse for court subpoena,24two partialsand one tardy. She has averaged 2 days per month. Thisis a violation of Rule No. 3. The employee was advisedof what can happen should this problem not becorrected.The form shows LaBuda refused to sign.Barrera testified that on a performance review of March8 he had noticed that LaBuda was slowing down.Shown the document in question he testified that in his opinion it was acounseling, not a warning.24 The stated court appearance was for the earlier referenced representa-tion hearing. According to testimony of Salinas. it was not counted. In anyevent. I note that the matter is 10(b).348 PARKER SEAL COMPANYAccording to Barrera, when first hired, LaBuda was a goodloader, knew the job, and performed quality work.However, he subsequently noticed that she was slowingdown, standing around the press line. Accordingly,covering the period December 1975 and January andFebruary 1976, he rated her as to quality and jobknowledge the second highest rating (average), but as tovolume of production, cooperation (which includes atten-dance), and progress in the third highest category (belowaverage). Following her rating in the month of March,LaBuda had two additional absences in that month. OnMarch 31, Barrera issued LaBuda the above warning.According to Barrera, LaBuda's stated reason for refusingto sign the warning was that it should not be a writtenwarning but a verbal warning since she had worked at thattime over a year. Barrera disagreed with her interpretationof the rules stating that it was his understanding that herrecord would not be cleared until I year after the lastwarning. After checking with Salinas he confirmed it.LaBuda still refused to sign the warning. LaBuda did notdeny the above. I credit Barrera in this respect. I furtherfind that under Respondent's progressive disciplinarysystem infractions of the same rule were considered beyondan employee's anniversary year.Barrera testified that for the next 6 months herattendance improved substantially. In fact, LaBuda'sattendance chart shows only one tardy, one partialabsence, and one full absence in that 6-month period priorto her discharge on October I. Obviously this correctivewarning accomplished its purpose.(4) The fourth warning and the discharge ofLaBuda on October 1Carolyn LaBuda testified that on Friday, October 1,when she had not received her check she inquired of hersupervisor, Sonny Murphy, where her check was. He wassurprised that she did not have it already and said he wouldcheck on it for her. However, when Murphy came back hesaid nothing to LaBuda. When General Foreman Barreracame by she also asked him about the check. At firstBarrera did not answer but almost immediately thereaftercalled her to the front office. Personnel Manager Salinaswas present in the office. According to LaBuda, Salinastold LaBuda that she had a poor attitude towards theCompany; that he had received several complaints abouther. Salinas said they could not have this in the Companyand he felt that they had to terminate her. She was thengiven her check. Salinas told her that Barrera would escorther out. LaBuda replied she did not need to be escortedout, she had walked in and could walk out by herself.Preliminarily it should be noted that Barrera hadreturned from a 90-day assignment to Respondent'sMexico plant and after several rotating assignmentsBarrera was assigned in July as first-shift supervisor in thefinishing department. At the time there were four first-levelsupervisors and no general foreman on the first shift. Therewere two press supervisors on his shift (Murphy andEspinosa) and a stock prep supervisor (Aguilar). Asfinishing department supervisor Barrera was in charge ofan area that did not include responsibility over the pressline but from which he could partly observe employeesreturning from the cafeteria to their duty stations on thepress line, Barrera testified that he observed during thatperiod some employees were late coming back from breaks.According to Barrera, he had observed LaBuda walking atthe end of the crowd. Barrera also testified that a couple ofdays before he made general foreman he had mentioned topress line Supervisor Jessie Espinosa that LaBuda was alittle slower than the other girls getting back to the line. Asnoted, several occasions heretofore, and particularly onthis matter in conflict, Espinosa was not called as acorroborating witness.Barrera was promoted to general foreman on September16. According to Barrera, LaBuda was taking too muchtime getting back from break and some of the people weregetting slow also about coming back on her account.Barrera, without any clarification why, apparently consid-ered LaBuda was responsible for the other employees beingslow. According to Barrera, he told Supervisor Espinosa tohold meetings with the people and instruct them when thebuzzer went off to return promptly to their work station.When asked why he did not have the supervisor instructLaBuda directly (especially if she was considered principal-ly responsible), Barrera asserted he did not want to developa situation of "They're picking on me." His expressed viewwas that only after the group is corrected one or two timesit is time for the individual to be taken aside anddisciplined. Barrera reports that after Espinosa had the talkwith employees he noticed that for about a week all theemployees came back at a pretty good pace, but after theweek they again started to slump. Quite significantlyBarrera did not place LaBuda in the group who let downafter Espinosa's warning to all the employees.According to Barrera, about a week before LaBuda'sdischarge, Salinas spoke with Barrera and told him he hadreceived some complaints from some hourly people thatCarolyn was not doing her share of the work in the back.Barrera told Salinas he had received no such complaints.Barrera also told Salinas he had not seen LaBuda slowdown going back to her work station after Espinosa's talk.According to Barrera, Salinas instructed him to make surethat she did not leave her work station. Salinas toldBarrera, "I have noticed her come back off breaks late,"and Barrera confirmed he had also, referring to his earlierobservations.According to Barrera, during that week threateningwritings had appeared on the wall derogatory to second-shift General Foreman King. On September 30, a newwriting appeared to the effect: "you're as good as dead."Acting Plant Manager Coon asked Barrera if he felt therewas any meaning to the threats and Barrera answered theremight or might not be. On the same day, Salinas calledBarrera into his office and told him that Salinas hadreceived complaints that hourly employees just could notwork with LaBuda as she just would not pull her weight.Salinas notified Barrera he had decided to terminate her.That evening Coon notified Barrera that King was beingtransferred to first shift and Barrera to second shift the nextday, October 1. Coon told Barrera that he would have tocome in early to handle the discharge of LaBuda.Essentially Barrera's version of the discharge interviewcomports with that reported by LaBuda, except that he349 DECISIONS OF NATIONAL LABOR RELATIONS BOARDadds Salinas specified that there were complaints fromhourly employees that they did not want to work with herany more; and that in her exit LaBuda made an off-colorremark to Barrera.LaBuda testified that her practice in returning frombreaks in the months before her discharge was normal. Shealways went and returned from breaks with her regularcoworker, Charlene Garza, who received no warning. Shewould occasionally briefly greet other employees and get adrink of water as other employees did. Usually there weresome employees ahead of her and some behind her. Shedenied lingering and returning late from breaks, or beinglate due to drinking water at the fountain. As previouslyindicated she testified without contradiction that nosupervisor spoke to her individually about her coming backlate from breaks. Salinas named three employees heclaimed he had observed LaBuda talk with on return frombreaks during this period. LaBuda testified credibly thather route to and from breaks did not take her near two ofthe employees named by Salinas because at that time(before her discharge) they worked at the other end of thepress line.25Respondent did not contend she left the directroute back to her work station. LaBuda could not conversewith the third employee because the third named employeedid not speak English and LaBuda did not speak Spanish.Charlene Garza, also one of Respondent's oldest em-ployees, a regular coworker with LaBuda and on the sameteam with LaBuda, corroborated LaBuda as follows:Garza confirmed that they went to breaks together,returned together, and that they did so no differently thandid other employees. Garza confirmed that the twoemployees named by Salinas did not work at that time nearwhere LaBuda would have had occasion to talk to them,and that LaBuda did not do so. She confirmed also thatthey were moved after LaBuda's discharge. Garza alsoconfirmed that the third woman did not speak English.Garza confirmed that Jessie Espinosa, supervisor of thefront line at the time, had talked to all employees abouttheir not returning promptly from breaks and going towater fountains or restrooms too much. Sonny Murphy,supervisor of the back line, testified that he also did havetalks to employees about getting back on time and manyother things; and that he gave such talks frequently, asmuch as twice a week.It has been previously noted that initially when called asa 61 I(c) witness, Salinas downgraded the fourth warning asbeing based on complaints received from employees ratherthan based on his and other supervisors' observations.However, both LaBuda and Barrera, supra, related that inthe discharge interview such complaints were referenced asprincipal cause for her last warning and discharge onOctober 1. Indeed, Barrera's testimony appeared to giveparamount importance thereto in Salinas' decision, forafter Espinosa's talk, according to Barrera, he did notobserve LaBuda recede into late return habits as did otheremployees; nor had he received any complaints about her.I shall next consider the evidence that was offered byRespondent concerning the complaints of employees25 Two of these employees were moved after LaBuda's discharge topositions on the line by which LaBuda would then have had occasion topass.registered against LaBuda. Respondent offered testimonyof complaints from three employees.Maria Lugo testified that she worked with LaBudaduring the first 2 weeks of September. Immediately beforethis time, Lugo had been a cooling attendant for 6 monthsand after a reported 2 weeks on the back line with LaBudashe was transferred to the front line. However, she did notwork on the same team with LaBuda. Significantly, Lugohad worked with LaBuda for 6 months in 1975 pnor toLaBuda's admitted attendance problems and hospitaliza-tion. Lugo testified that during the September periodLaBuda was always going down to the ladies' room, ordrinking water, or talking to someone on the next station.According to Lugo, she registered a complaint with Barreraabout LaBuda not working as the other girls did. As notedearlier Barrera did not become general foreman with theresponsibility over the entire plant, including the press line,until September 16, and he recalled no complaints made tohim in that period about LaBuda. Lugo also testified shehad never told Salinas about her complaint. I find Lugo'stestimony above unpersuasive and probably mistaken as totime of her observations.Carolina Trevina testified that she worked either for aweek-and-a-half, or for a month-and-a-half with LaBudabefore LaBuda was discharged. During this period LaBudamade her very nervous because while they were workingalone LaBuda would just disappear going for water, or tothe bathroom, or talking to an operator. However, Trevinaalso testified that by the time Murphy became a supervisorof the back line she had already been transferred. It wasestablished that Espinosa moved to front line supervisionon July 16, and Murphy became supervisor of the back lineat that time. Thus, the basis of Trevina's alleged complaintwould necessarily relate at least to a period prior to July 16.Nonetheless, Trevina also testified that she registered acomplaint with Espinosa during the latter part of Augustbecause he spoke Spanish and that Espinosa said he knewwhat was going on and would work something out. Again,Respondent did not offer Espinosa as a witness tocorroborate this testimony. I find Trevina's testimonyconfusing, in parts contradictory, and at best indicatingobservances made of LaBuda's conduct prior to July 16.The third employee witness presented by Respondentwas Endelia Carreon. Carreon was transferred to the firstshift on June 1. According to Carreon, she worked withLaBuda that summer and LaBuda tired her out a lotbecause she did not help like she should. Carreon testifiedthat LaBuda "killed" a lot of time going for water, to therestroom, and talking to operators. LaBuda would alsoleave to check preparations and always left to get cardsnecessary for production orders. The record establishesthat these cards are normally brought by the coolingattendant to the work station. Garza testified that it wasnot unusual for an employee to go and get a new supply ofcards, that she did so as well as LaBuda; and that LaBudadid not take any more time than the others.Finally, according to Carreon, at her review she regis-tered a complaint about LaBuda with Espinosa. Shetestified that her review took place approximately 3 weeks350 PARKER SEAL COMPANYbefore LaBuda was terminated. The General Counselintroduced an employee performance review for Carreonwhich bears the date of August 27, though it showsForeman Espinosa's signature with the date of September2. I have earlier noted that Espinosa was transferred tofront line supervisor on July 16. In further examination,Carreon could only estimate that she worked anywherefrom 2 to 4 weeks with LaBuda and was transferredanywhere from I to 3 months before LaBuda wasdischarged.The performance rating of Carreon for this period showsthat she was rated with the highest rating for quality andprogress, second highest rating for volume of productionand job knowledge and third highest rating (below average)for cooperation. Carreon confirmed that during the periodcovered by the review she had been absent a lot which wasa factor evaluated under cooperation.In contrast and with regard to LaBuda's work perfor-mance during the 6 months prior to her discharge, theGeneral Counsel introduced the last two performancereviews of LaBuda. A review given on 6-3-76 by JoeAguilar shows that LaBuda received the highest grades(above average) in volume, job knowledge, cooperation(which included attendance) and progress. She receivedsecond highest grading (average) in quality. The employeeperformance review was initialed by Salinas. LaBudareceived a 7-cent increase on that occasion which broughther to the top rate of $2.60.Again on September 3, LaBuda was rated in the samemanner by a different supervisor, Sonny Murphy. Thisemployee performance review was also initialed by Salinason September 7, as well as by Coon. Murphy's attempteddetraction therefrom that since she had already obtainedthe top of the rate "I took the easiest way out-I guess" istotally unconvincing. To the contrary, I further find thatMurphy could not understand LaBuda's discharge at thetime to the point that he made special inquiry of Coon andSalinas about it. Thus, on cross-examination Murphytestified he had spoken to both Coon and Salinas about herdischarge and they said that they had been gettingcomplaints from other people on the line, "didn't he knowthat." Murphy replied he did not. Murphy asked what werethe nature of the complaints and was told the employeescould not work with Carolyn and she was late on breaks.Murphy further testified that he was aware of no com-plaints against LaBuda from July 6 until terminated; thatthe line was his responsibility and that Salinas had notinformed him about problems with LaBuda prior to herdischarge.Analysis, Findings, and Conclusions Re: TheAlleged Discriminatory Discharge of CarolynLaBudaEssentially, the General Counsel contends that thedischarge of Carolyn LaBuda on October I, as asserted byRespondent for having accumulated four warnings, wasactually pretextual; and that the real reason LaBuda wasdischarged was because she was prominent as a knownactive union supporter and because of Respondent'sanimus towards the Union during the ongoing unionorganizational campaign continuing at the plant. GeneralCounsel has also argued that the discharges were accom-plished to offset anticipated effects of posting of asettlement agreement notice already approved by theparties and by the Regional Director and in Respondent'shands but delayed until after the accomplishment of thelatter purpose. Respondent essentially contra-contendswith assertion that the employer may discharge anemployee for any reason or no reason at all, so long as it isnot shown to be a discriminatory reason, N.LR.B. v. T. A.McGahey Sr., etc., d/b/a Columbus Marble Works, 233 F.2d406, 413 (C.A. 5, 1956). Respondent argues that even ifthere is evidence inferring an unlawful motive, if theevidence equally infers a lawful motive, then no unfairlabor practice can be found, citing N.LR.B. v. Huber &Huber Motor Express, Inc., 223 F.2d 748 (C.A. 5, 1955).However, a discipline or discharge may be an unfair laborpractice if an unlawful motive played any part in themanagerial decision, General Tire of Miami Beach, Inc., M.O'Neil Properties v. N.LR.B., 332 F.2d 58, 60 (C.A. 5,1964). Preliminarily, I find Respondent's position on thedischarge of LaBuda shifted during several stages of thecase development. The initially stated position of recordwas that LaBuda was discharged for the accumulation offour violations of its rules. The General Counsel contestedthe second warning was not originally a warning, butrather a counseling and further contended that the allegedundocumented fourth warning was a pretext. Although notcontested, the evidence was offered on the first and thirdwarning, properly so, because the attendant facts relatingthereto serve as background and are informative on othermaterial issues including in comparison with the contestedwarnings. Additionally, I now note that in contrast with theformer warnings where there is clear and consistentsupporting evidence appearing of record, the state of theevidence bearing on the second and fourth contestedwarnings was usually strained and consistently unconvinc-ing.The General Counsel contends the second warning wasnot originally a warning but a counseling and that, ineffect, Respondent has herein sought to make it into awarning solely for the purpose of supporting at a later datea pretextual discharge and to conceal the real motivation ofthat discharge.The writeup in question was not on the proper usualdisciplinary form that is utilized in a warning. It containedno employee signature or explanation for lack of same as awarning usually does carry. It was not given in the presenceof a second supervisor as was required and accomplished inother instances shown of record. It was written onnotebook paper on which counselings could be expected tobe written and frequently were; and it was expressed inlanguage especially applicable to a counseling. Contrary towhat should be regarded as the logical purpose in issuingthe more serious written warning, the employee was nevertold that she had been given a warning on her jobperformance. The supervisor called to testify about thismatter a year later asserts he intended a warning becausethe excusing circumstances presented by the employee inthe situation had not earlier been brought to his attention.However, such reason not only does not appear therein,but there is no hint of same from the actual writing. In351 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontrast, the same supervisor testified frankly he has given20 or more warnings on proper form but usually only aftera talking to or counseling has been accomplished with theemployee first. There is no evidence he had talked toemployee LaBuda before this occasion. The personnelmanager in another forum as late as December, I havefound, actually identified the writeup as a counselingalthough he now claims in this forum when the issue iscritical that, if he did so, he was simply in error and it was awarning. Another former supervisor, but employed as asupervisor during the same general period, recounts thatinstructions he received from Salinas in the presence of thethen plant manager defined a counseling as a procedureintended for an employee falling behind in work incircumstances such as herein. That supervisor identifiedthe above writeup as in form a counseling. The foregoingconsiderations are more than persuasive, they are compel-ling. I now find that the second alleged warning was in factoriginally a counseling and as such according to Respon-dent's own elaborate disciplinary procedures was intendedto be outside that disciplinary structure and not availableto support a discharge.In my view the fourth warning is shown by this record tostand on no more secure a footing. The factual consider-ations are only more tedious to marshall, but not resolve.Respondent's position was that a fourth warning was givento LaBuda on October 1. The reason assigned was givenoriginally in general terms as being for wasting time, beingaway from work station and poor work habits; laterspecified as involving repeated trips to the bathroom andwater fountain, and taking too much time on breaks; witha still further specific contention that the personnelmanager had observed LaBuda improperly talking tospecific individuals on the line. Initially Respondent'sposition was one limited to reliance on supervisors'observations which did not involve employee complaints.The time frame of the observations by Salinas was inAugust and September with his personal observations inthe last 10 days prior to discharge being of a magnitudethat caused Salinas to testify he could not stand it. First, Inote that despite a conceded elaborate documentaryprovision for disciplinary and counseling procedures, thereis no documentation of any of these deficiencies. I find ithard to accept that no record would be made by anysupervisor of all the wrongful conduct of the kind andmagnitude indicated by Salinas as having occurred in thatlong period, particularly so, where potential dischargewould be of a known active union adherent. I find that thetwo employees who were identified by Salinas as employ-ees that he observed LaBuda engage in conversationduring worktime were in fact not in work areas to whichLaBuda even had access prior to her discharge. Nor do Ifind any alleged conversation likely with the third identi-fied employee who was unable to converse with LaBudabecause of language barrier.There was testimony by General Counsel's witnesses thattwo of these employees were transferred to different workareas where LaBuda would have had access but this wasaccomplished only after LaBuda was discharged. Therewas no evidence introduced to the contrary by Respondentand the testimony of the employees themselves in supportof such incidents was not offered at all by Respondent. Onthe record before me I find that Salinas is mistaken aboutthese incidents and that these alleged improper conversa-tions by LaBuda during working time simply did not occur.In regard to that certain conduct that Salinas asserts heobserved and reported to Supervisors Murphy and Espino-sa for correction, as indicated, the record shows nocorroborative support by either of these supervisors. This isso since Espinosa did not testify and the clear import ofMurphy's testimony was that he had observed no suchproblems and that he was kept uninformed to the point hesubsequently questioned the reason for the discharge ofLaBuda. Such a circumstance is highly incompatible withthe kind of conduct LaBuda was asserted then to beengaged in. Even the partial corroboration of Barrera isobserved to raise its own set of inherent improbabilities.Thus, Barrera on the one hand testified that LaBuda wasobserved lagging behind others in returning from breaksand that he further attributed to her some degree ofresponsibility for the conduct of others being late. At bestwhat was presented, however, was a speculation since noevidentiary base for that causation appears herein. Buteven assuming that such a speculation is fairly within theprovince of a general forman's duties and concerns, I alsonote that there was no mention of LaBuda's shortcoming inthat regard made to LaBuda despite the availability ofEmployer's counseling procedures. The asserted reason forthe failure to do so, namely, that this was because of a fearthat action in that regard would generate a feeling of beingpicked on, is incongruous with evidenced exercise ofdisciplinary power by Barrera that appears of record. Anyquestion on the matter disappears with the considerationthat even Barrera admits that after talks were given to allemployees by the supervisors about 2 weeks before thedischarge of LaBuda, that for a week thereafter, there wasimprovement by all employees. Further, although othersreceded to their old ways as far as he had observed LaBudawas not one of them. The more significant is his testimonyin that regard when it is noted that according to Barrera'sown testimony his observations would be after Salinasinitially reported he had received specific complaints aboutLaBuda that she was not doing her share of the work andwas directed by Salinas to make sure that LaBuda did notleave her work station. I find it nothing short of incrediblethat Barrera would not have thereafter been most attentivein watching LaBuda. Nonetheless it was Barrera's testimo-ny that it was not he who initiated the discharge action onLaBuda but Salinas who thereafter reported to him thatcomplaints had been received that employees would notwork with LaBuda because she would not pull her weight;matters which were neither observed by nor the subject ofcomplaint directly to Barrera. Finally, the only complaintsof employees that were offered by Respondent were ofthree employees discussed above which I have foundinconclusive and wholly unpersuasive. Parenthetically, Iagain note the shift in position from one initially indicating352 PARKER SEAL COMPANYthere was no reliance placed on employees' complaints toone giving them considerable prominence.26But even theevidence finally offered of the employee complaints whenconsidered on its own merits is totally unpersuasive andunconvincing for the reasons that have been explicatedabove.27In contrast the testimony of LaBuda of normal conductin her employment was credibly given on the stand. It wascorroborated by her coworker Charlene Garza. Even morepersuasively the same was supported by Respondent's ownrecords showing LaBuda's above-average evaluations fromtwo supervisors received over a period of 6 months.28Supervisor Murphy's suggestion that he perhaps took thepath of least resistance in evaluating LaBuda is clearly alame excuse which I reject as inconsistent with the importof his own written evaluation. It is also inconsistent withhis concurrent actual conduct. Moreover, left totallyunexplained even in that circumstance would be awarenessof Salinas in that evaluation for the 90-day period prior toSeptember 7, which essentially encompassed the period ofoffered employee complaints.I have also earlier concluded that the second warningwas not a warning but a counseling. It follows that adischarge based on required four-warning accumulationwhich would seek to make use of the foregoing counselingwould in fact beunsupported. The General Counsel hascontended additionally that Respondent's own rules werenot followed in still another particular, namely, in regard toa requirement for accumulation of four warnings in a year.Respondent has contended that an employee's record isnot cleared until a year has past without any infraction ofthe rules. Although this is not one of the rules printed in themanual there was evidence that the rule was so adminis-tered in the past. Respondent contends that it operates aprogressive warning system and that in a progressivewarning system prior violations may be retained andutilized even though they may antedate a given year ofemployment. Although this rule also does not appear in theprinted employee manual I would not regard that ascrucial. At the outset I note I do not regard it as my properfunction to resolve ambiguities that may exist in theprinted rules of Employer's disciplinary procedures. But bythe same measure in the above circumstances it is notproper to ignore a contention raised in an unfair laborpractice setting that the plain meaning of Respondent'sown printed rules have been discarded or obviated.Respondent's printed rule provides:The accumulation by an employee of any four (4) suchverbal or written notices or other disciplinary actions in[a] twelve (12) month period may be cause fordischarge.26 This is not to be construed as a conclusion that the subject employeecomplaints did not come up. Both LaBuda and Barrera testified they did.The point, however, is that the testimony of Salinas originally given under611(c) indicated to the contrary. Barrera himself could not testify topersonal knowledge thereof; and the evidence eventually offered in thatarea was confusing and wholly unconvincing.27 That an employee ma)rin testimony have mistakenly recalledcircumstances or instances relating to LaBuda's earlier work difficulties in1975 is beside the point. I find that they made no reports on such matters tosupervisors on conduct occurring in August and September I further findThe four warnings under discussions were not for infrac-tion of a single rule to bring in the progressive disciplinaryprocedure that would plausibly extend beyond a year, butrather were for a combination of infractions of rules thatclearly brought the printed 12-month rule to bear. Since theinitial warning of the four utilized herein was given inSeptember 1975 and the discharge of LaBuda accom-plished in October 1, 1976, 1 find that the four warningsherein utilized were not warnings accumulated within ayear or any 12-month period as provided and clearly setforth in Respondent's own rules.29 Salinas sought toexplain this variance by an exclusion of LaBuda's 1-2months leave of absence, thus increasing the "twelve (12)month period" to over a year by interpolating it as a 12-month actual work period. However, this not only departsfrom the clear meaning of the printed rule, but I note thather 90-day period reviews in evidence were continued onthe base of her original hire date, as was her seniority.From the foregoing it becomes readily apparent thatwhen an analysis is made of all of the facts below thesurface-stated reasons, the support for same is found to beporous with inconsistencies. There is only one conclusionwhich is to be reached in such circumstances and whichaccounts for the above. I find the reason advanced for thedischarge of Carolyn LaBuda on October I is shown on therecord before me to be contrived to support a pretextualdischarge. I find that the real reason for the discharge ofCarolyn LaBuda on October I was because of her knownactive union support and prominence in circumstancesthen attendant of an ongoing union campaign in the plantand Respondent's demonstrated continued deep animositythereto. I thus find that Respondent discriminatorilydischarged Carolyn LaBuda on October I in violation ofSection 8(a)(3) and (I) of the Act. Dynacor Plastics &Textiles Division of Medline Industries, Inc., 218 NLRB1404 (1975). Having so concluded I shall provide anappropriate remedy therefor hereinafter.CONCLUSIONS OF LAW1. Respondent is an employer within the meaning ofSection 2(2) of the Act, and is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within themeaning of Section 2(5) of the Act.3. By publishing, maintaining, and enforcing an overlybroad Rule 15 prohibiting solicitation in its plant duringworking hours, Respondent has interfered with, coerced,and restrained its employees in the exercise of rightsguaranteed them by Section 7 of the Act, and therebyengaged in and is engaging in unfair labor practicesproscribed by Section 8(aX 1) of the Act.that LaBuda's immediate supervisors placed no reliance on complaints ofthese individuals dunng that period of time.2R In contrast employee Carreon's evaluation for the quarter beforehearing herein was below average in all areas including for a second time incooperation.29 Reasonably to be excluded would be any consideration of the monthof October in an assessment of the 12-month period inasmuch as only I daywould be well arguably within the spirit of the year rule. The addition of themonth of September, however, clearly brings it beyond the 12-month period.353 DECISIONS OF NATIONAL LABOR RELATIONS BOARD4. By discriminatorily issuing a warning to DomingaAnzaldua for soliciting under the aforesaid Rule 15; andby terminating Carolyn LaBuda and Dominga Anzalduato discourage membership in the Union, Respondentengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(3) and (I) of the Act.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I find it necessary to orderRespondent to cease and desist therefrom and to takecertain affirmative action designed to effectuate thepolicies of the Act.I have found that Respondent discharged CarolynLaBuda and Dominga Anzaldua because of their activitieson behalf of the Union. All the parties are in agreementthat Respondent has already reinstated Dominga Anzal-dua. While some backpay may have been paid to Anzalduathe General Counsel apparently was not privy to itsevaluation. In any event, in his brief he has urged that theusual backpay remedy be provided for Anzaldua. I shall,therefore, recommend that Respondent reinstate CarolynLaBuda to her former job or, if that job no longer exists, toa substantially equivalent position, with all her seniorityand other rights and privileges. I shall further recommendthat LaBuda and Anzaldua be each made whole for anyloss of pay which they may have suffered as a result of thediscrimination practiced against them. The backpay pro-vided for herein shall be computed in accordance with theBoard's formula set forth in F. W. Woolworth Company, 90NLRB 289 (1950), with interest thereon at the rate of 6percent per annum, computed in the manner prescribed inIsis Plumbing & Heating Co., 138 NLRB 716 (1962). Thebackpay ordered will make allowance for any backpayalready paid to Anzaldua.I have also found Respondent promulgated, maintained,and enforced an overly broad no-solicitation rule applica-ble in the plant during working hours. I shall recommend itcease and desist therefrom. In fashioning an appropriateremedy I have considered that I have further found oncomplaint allegation that Respondent unlawfully issued awarning to Anzaldua on August I , thereunder. Similarly,after a full litigation, I have found the warning ofSeptember 22 given for previously excused absences wastainted. I shall recommend that Respondent be ordered tocancel both warnings given to Anzaldua and expunge themfrom its records, and to notify Anzaldua in writing that ithas done so. Tekform Products Company, a division of Bliss& Laughlin Industries, 229 NLRB 733 (1977). Finally, Ihave also found that Respondent has construed a nondisci-plinary procedure counseling given to LaBuda as awarning within its progressive disciplinary procedure inorder to support her discharge, found discriminatoryherein. As part of the remedy provided for LaBuda'sdiscriminatory discharge I shall recommend that Respon-30 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board. the findings.conclusions, and recommended Order herein shall. as provided in Sec.dent specifically be ordered not to do so in the future.However, as the presence of a counseling in LaBuda's fileappears to be in accordance with Respondent's prior policyI shall not recommend that it be expunged. As the unlawfulconduct of Respondent in discriminatorily dischargingemployees strikes at the heart of the Act, I conclude thatRespondent should be required to cease and desist from inany manner interfering with, restraining, or coercing itsemployees, N.LRIB. v. Entwistle Manufacturing Company,120 F.2d 532 (C.A. 4, 1941); California lingerie Inc., 129NLRB 912, 915 (1960).Upon the foregoing findings of fact, conclusions of law,and the entire record in the case, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:ORDER30The Respondent, Parker Seal Company, a Division ofParker-Hannifin Corporation, McAllen, Texas, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Publishing, maintaining in effect, or enforcing anyplant rule or regulation prohibiting its employees fromsolicitation on behalf of United Paper Workers Interna-tional Union, AFL-CIO, in any area of its plant duringtheir nonworking time.(b) Discouraging membership of its employees in theabove-mentioned or any other labor organization, bydischarging or otherwise discriminating in regard to thehire or tenure of employment or any term or condition ofemployment of its employees.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of their right to self-organization, to form, join, or assist labor organizations, tobargaining collectively through representatives of their ownchoosing, and to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid orprotection, or to refrain from any and all such activities.2. Take the following affirmative action designed toand found necessary to effectuate the policies of the Act:(a) Forthwith rescind and vacate its plant Rule 15, as thesame appears in its employee handbook formulated on orabout July 1, 1976, and published to employees in mid-October 1976, to the extent that it prohibits employeesfrom soliciting on behalf of any labor organization in anyarea of its plant during their nonworking time.(b) Offer to Carolyn LaBuda immediate, full, andunconditional reinstatement to her former job or, if suchjob no longer exists, to a substantially equivalent one,without prejudice to her seniority or other rights andprivileges. Make Carolyn LaBuda and Dominga Anzalduawhole for any loss of earnings they may have suffered byreason of the discrimination against them, in the mannerprescribed in the "The Remedy" section.(c) Preserve and, upon request, make available toauthorized agents of the National Labor Relations Board,for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records and102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.354 PARKER SEAL COMPANYreports, and all other records necessary or useful indetermining compliance with this Order or in computingthe amount of backpay due as above provided.(d) Cancel and remove from the file of DomingaAnzaldua the warning issued on August 11, 1976, forsoliciting during working hours and the warning issued onSeptember 22 for previously authorized, excused, andverified absence. Construe the counseling given to CarolynLaBuda in December 1975 as a counseling in the futureand not as a warning under its progressive disciplinaryaction procedures.(e) Post at its plant in McAllen, Texas, copies of theattached notice marked "Appendix."3' Copies of said31 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals. the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantnotice, on forms provided by the Regional Director forRegion 23, after being signed by an authorized representa-tive, shall be posted as provided herein immediately uponreceipt thereof, and be maintained for 60 consecutive daysthereafter in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken to ensure that said notices are notaltered, defaced, or covered by any other material.(f) Notify the Regional Director for Region 23, inwriting, within 20 days from the date of this Order, whatsteps it has taken to comply herewith.to a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."355